
	
		II
		Calendar No. 250
		112th CONGRESS
		1st Session
		S. 1940
		[Report No. 112–98]
		IN THE SENATE OF THE UNITED STATES
		
			December 5, 2011
			Mr. Johnson of South
			 Dakota, from the Committee on
			 Banking, Housing, and Urban Affairs, reported the following
			 original bill; which was read twice and placed on the calendar
		
		A BILL
		To amend the National Flood Insurance Act of 1968, to
		  restore the financial solvency of the flood insurance fund, and for other
		  purposes.
	
	
		1.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Table of contents.
				TITLE I—Flood insurance reform and modernization
				Sec. 101. Short title.
				Sec. 102. Findings.
				Sec. 103. Definitions.
				Sec. 104. Extension of National Flood Insurance
				Program.
				Sec. 105. Availability of insurance for multifamily
				properties.
				Sec. 106. Reform of premium rate structure.
				Sec. 107. Mandatory coverage areas.
				Sec. 108. Premium adjustment.
				Sec. 109. State chartered financial institutions.
				Sec. 110. Enforcement.
				Sec. 111. Escrow of flood insurance payments.
				Sec. 112. Minimum deductibles for claims under the National
				Flood Insurance Program.
				Sec. 113. Considerations in determining chargeable premium
				rates.
				Sec. 114. Reserve fund.
				Sec. 115. Repayment plan for borrowing authority.
				Sec. 116. Payment of condominium claims.
				Sec. 117. Technical mapping advisory council.
				Sec. 118. National flood mapping program.
				Sec. 119. Scope of appeals.
				Sec. 120. Scientific Resolution Panel.
				Sec. 121. Removal of limitation on State contributions for
				updating flood maps.
				Sec. 122. Coordination.
				Sec. 123. Interagency coordination study.
				Sec. 124. Nonmandatory participation.
				Sec. 125. Notice of flood insurance availability under
				RESPA.
				Sec. 126. Participation in State disaster claims mediation
				programs.
				Sec. 127. Additional authority of FEMA to collect information
				on claims payments.
				Sec. 128. Oversight and expense reimbursements of insurance
				companies.
				Sec. 129. Mitigation.
				Sec. 130. Flood Protection Structure Accreditation Task
				Force.
				Sec. 131. Flood in progress determinations.
				Sec. 132. Clarification of residential and commercial coverage
				limits.
				Sec. 133. Local data requirement.
				Sec. 134. Eligibility for flood insurance for persons residing
				in communities that have made adequate progress on the construction,
				reconstruction, or improvement of a flood protection system.
				Sec. 135. Studies and reports.
				Sec. 136. Reinsurance.
				Sec. 137. GAO study on business interruption and additional
				living expenses coverages.
				Sec. 138. Policy disclosures.
				Sec. 139. Report on inclusion of building codes in floodplain
				management criteria.
				Sec. 140. Study of participation and affordability for certain
				policyholders.
				Sec. 141. Study and report concerning the participation of
				Indian tribes and members of Indian tribes in the National Flood Insurance
				Program.
				Sec. 142. Technical corrections.
				TITLE II—Commission on natural catastrophe risk management and
				insurance
				Sec. 201. Short title.
				Sec. 202. Findings.
				Sec. 203. Establishment.
				Sec. 204. Membership.
				Sec. 205. Duties of the commission.
				Sec. 206. Report.
				Sec. 207. Powers of the commission.
				Sec. 208. Commission personnel matters.
				Sec. 209. Termination.
				Sec. 210. Authorization of appropriations.
			
		IFlood insurance
			 reform and modernization
			101.Short
			 titleThis title may be cited
			 as the Flood Insurance Reform and
			 Modernization Act of 2011.
			102.FindingsCongress finds that—
				(1)the flood
			 insurance claims resulting from the hurricane season of 2005 exceeded all
			 previous claims paid by the National Flood Insurance Program;
				(2)in order to pay
			 the legitimate claims of policyholders from the hurricane season of 2005, the
			 Federal Emergency Management Agency has borrowed $19,000,000,000 from the
			 Treasury;
				(3)the interest
			 alone on this debt has been as high as $800,000,000 annually, and that the
			 Federal Emergency Management Agency has indicated that it will be unable to pay
			 back this debt;
				(4)the flood
			 insurance program must be strengthened to ensure it can pay future
			 claims;
				(5)while flood
			 insurance is mandatory in the 100-year floodplain, substantial flooding occurs
			 outside of existing special flood hazard areas;
				(6)events throughout
			 the country involving areas behind flood control structures, known as
			 residual risk areas, have produced catastrophic losses;
				(7)although such
			 flood control structures produce an added element of safety and therefore
			 lessen the probability that a disaster will occur, they are nevertheless
			 susceptible to catastrophic loss, even though such areas at one time were not
			 included within the 100-year floodplain; and
				(8)voluntary
			 participation in the National Flood Insurance Program has been minimal and many
			 families residing outside the 100-year floodplain remain unaware of the
			 potential risk to their lives and property.
				103.Definitions
				(a)In
			 GeneralIn this title, the following definitions shall
			 apply:
					(1)100-Year
			 floodplainThe term 100-year floodplain means that
			 area which is subject to inundation from a flood having a 1-percent chance of
			 being equaled or exceeded in any given year.
					(2)500-Year
			 floodplainThe term 500-year floodplain means that
			 area which is subject to inundation from a flood having a 0.2-percent chance of
			 being equaled or exceeded in any given year.
					(3)AdministratorThe
			 term Administrator means the Administrator of the Federal
			 Emergency Management Agency.
					(4)National flood
			 insurance programThe term National Flood Insurance
			 Program means the program established under the National Flood Insurance
			 Act of 1968 (42 U.S.C. 4011 et seq.).
					(5)Write your
			 ownThe term Write Your Own means the cooperative
			 undertaking between the insurance industry and the Federal Insurance
			 Administration which allows participating property and casualty insurance
			 companies to write and service standard flood insurance policies.
					(b)Common
			 terminologyExcept as otherwise provided in this title, any terms
			 used in this title shall have the meaning given to such terms under section
			 1370 of the National Flood Insurance Act of 1968 (42 U.S.C. 4121).
				104.Extension of
			 National Flood Insurance Program
				(a)FinancingSection 1309(a) of the National Flood
			 Insurance Act of 1968 (42 U.S.C. 4016(a)) is amended by striking
			 2011 and inserting 2016
				(b)Program
			 expirationSection 1319 of
			 the National Flood Insurance Act of 1968 (42 U.S.C. 4026), is amended by
			 striking 2011 and inserting 2016.
				105.Availability
			 of insurance for multifamily propertiesSection 1305 of the National Flood Insurance
			 Act of 1968 (42 U.S.C. 4012) is amended—
				(1)in subsection (b)(2)(A), by inserting
			 not described in subsection (a) or (d) after
			 properties; and
				(2)by adding at the end the following:
					
						(d)Availability of
				Insurance for Multifamily Properties
							(1)In
				generalThe Administrator shall make flood insurance available to
				cover residential properties of more than 4 units. Notwithstanding any other
				provision of law, the maximum coverage amount that the Administrator may make
				available under this subsection to such residential properties shall be equal
				to the coverage amount made available to commercial properties.
							(2)Rule of
				constructionNothing in this subsection shall be construed to
				limit the ability of individuals residing in residential properties of more
				than 4 units to obtain insurance for the contents and personal articles located
				in such
				residences.
							.
				106.Reform of
			 premium rate structure
				(a)To Exclude
			 Certain Properties From Receiving Subsidized Premium Rates
					(1)In
			 generalSection 1307 of the National Flood Insurance Act of 1968
			 (42 U.S.C. 4014) is amended—
						(A)in subsection
			 (a)(2), by striking ; and and inserting the following: “, except
			 that the Administrator shall not estimate rates under this paragraph
			 for—
							
								(A)any property
				which is not the primary residence of an individual;
								(B)any severe
				repetitive loss property;
								(C)any property that
				has incurred flood-related damage in which the cumulative amounts of payments
				under this title equaled or exceeded the fair market value of such
				property;
								(D)any business
				property; or
								(E)any property
				which on or after the date of the enactment of the
				Flood Insurance Reform and Modernization Act
				of 2011 has experienced or sustained—
									(i)substantial
				damage exceeding 50 percent of the fair market value of such property;
				or
									(ii)substantial
				improvement exceeding 30 percent of the fair market value of such property;
				and
									;
				and
						(B)by adding at the
			 end the following:
							
								(g)No Extension of
				Subsidy to New Policies or Lapsed PoliciesThe Administrator
				shall not provide flood insurance to prospective insureds at rates less than
				those estimated under subsection (a)(1), as required by paragraph (2) of that
				subsection, for—
									(1)any property not
				insured by the flood insurance program as of the date of the enactment of the
				Flood Insurance Reform and Modernization Act
				of 2011;
									(2)any policy under
				the flood insurance program that has lapsed in coverage, as a result of the
				deliberate choice of the holder of such policy; or
									(3)any prospective
				insured who refuses to accept any offer for mitigation assistance by the
				Administrator (including an offer to relocate), including an offer of
				mitigation assistance—
										(A)following a major
				disaster, as defined in section 102 of the Robert T. Stafford Disaster Relief
				and Emergency Assistance Act (42 U.S.C. 5122); or
										(B)in connection
				with—
											(i)a
				repetitive loss property; or
											(ii)a severe
				repetitive loss property.
											(h)DefinitionIn
				this section, the term severe repetitive loss property has the
				following meaning:
									(1)Single-family
				propertiesIn the case of a property consisting of 1 to 4
				residences, such term means a property that—
										(A)is covered under
				a contract for flood insurance made available under this title; and
										(B)has incurred
				flood-related damage—
											(i)for which 4 or
				more separate claims payments have been made under flood insurance coverage
				under this chapter, with the amount of each such claim exceeding $5,000, and
				with the cumulative amount of such claims payments exceeding $20,000; or
											(ii)for which at
				least 2 separate claims payments have been made under such coverage, with the
				cumulative amount of such claims exceeding the value of the property.
											(2)Multifamily
				propertiesIn the case of a property consisting of more than 4
				units, such term shall have such meaning as the Director shall by regulation
				provide.
									.
						(2)Effective
			 dateThe amendments made by paragraph (1) shall become effective
			 90 days after the date of the enactment of this Act.
					(b)Estimates of
			 premium ratesSection
			 1307(a)(1)(B) of the National Flood Insurance Act of 1968 (42 U.S.C.
			 4014(a)(1)(B)) is amended—
					(1)in clause (ii),
			 by striking and at the end;
					(2)in clause (iii),
			 by adding and at the end; and
					(3)by inserting
			 after clause (iii) the following:
						
							(iv)all costs, as
				prescribed by principles and standards of practice in ratemaking adopted by the
				American Academy of Actuaries and the Casualty Actuarial Society,
				including—
								(I)an estimate of
				the expected value of future costs,
								(II)all costs
				associated with the transfer of risk, and
								(III)the costs
				associated with an individual risk transfer with respect to risk classes, as
				defined by the
				Administrator,
								.
					(c)Increase in
			 Annual Limitation on Premium IncreasesSection 1308(e) of the
			 National Flood Insurance Act of 1968 (42 U.S.C. 4015(e)) is amended—
					(1)by striking
			 under this title for any properties within any single and
			 inserting the following: “under this title for any properties—
						
							(1)within any
				single
							;
				
					(2)by striking
			 10 percent and inserting 15 percent; and
					(3)by striking the
			 period at the end and inserting the following: “; and
						
							(2)described in
				subparagraphs (A) through (E) of section 1307(a)(2) shall be increased by 25
				percent each year, until the average risk premium rate for such properties is
				equal to the average of the risk premium rates for properties described under
				paragraph
				(1).
							.
					(d)Premium payment
			 flexibility for new and existing policyholdersSection 1308 of
			 the National Flood Insurance Act of 1968 (42 U.S.C. 4015) is amended by adding
			 at the end the following:
					
						(g)Frequency of
				premium collectionWith respect to any chargeable premium rate
				prescribed under this section, the Administrator shall provide policyholders
				that are not required to escrow their premiums and fees for flood insurance as
				set forth under section 102 of the Flood Disaster Protection Act of 1973 (42
				U.S.C. 4012a) with the option of paying their premiums either annually or in
				more frequent
				installments.
						.
				107.Mandatory
			 coverage areas
				(a)Special Flood
			 Hazard AreasNot later than 90 days after the date of the
			 enactment of this Act, the Administrator shall issue final regulations
			 establishing a revised definition of areas of special flood hazards for
			 purposes of the National Flood Insurance Program.
				(b)Residual risk
			 areasThe regulations required by subsection (a) shall require
			 the expansion of areas of special flood hazards to include areas of residual
			 risk that are located behind levees or near dams or other flood control
			 structures, as determined by the Administrator.
				(c)Mandatory
			 participation in national flood insurance program
					(1)In
			 generalAny area described in subsection (b) shall be subject to
			 the mandatory purchase requirements of sections 102 and 202 of the Flood
			 Disaster Protection Act of 1973 (42 U.S.C. 4012a, 4106).
					(2)LimitationThe
			 mandatory purchase requirement under paragraph (1) shall have no force or
			 effect until the mapping of all residual risk areas in the United States that
			 the Administrator determines essential in order to administer the National
			 Flood Insurance Program, as required under section 118, are in the maintenance
			 phase.
					(3)Accurate
			 pricingIn carrying out the mandatory purchase requirement under
			 paragraph (1), the Administrator shall ensure that the price of flood insurance
			 policies in areas of residual risk accurately reflects the level of flood
			 protection provided by any levee, dam, or other flood control structure in such
			 area, regardless of the certification status of the flood control
			 structure.
					(d)DecertificationUpon
			 decertification of any levee, dam, or flood control structure under the
			 jurisdiction of the Army Corps of Engineers, the Corps shall immediately
			 provide notice to the Administrator of the National Flood Insurance
			 Program.
				108.Premium
			 adjustmentSection 1308 of the
			 National Flood Insurance Act of 1968 (42 U.S.C. 4015), as amended by section
			 106(c), is further amended by adding at the end the following:
				
					(h)Premium
				Adjustment To Reflect Current Risk of FloodNotwithstanding
				subsection (f), upon the effective date of any revised or updated flood
				insurance rate map under this Act, the Flood Disaster Protection Act of 1973,
				or the Flood Insurance Reform and
				Modernization Act of 2011, any property located in an area that
				is participating in the national flood insurance program shall have the risk
				premium rate charged for flood insurance on such property adjusted to
				accurately reflect the current risk of flood to such property, subject to any
				other provision of this Act. Any increase in the risk premium rate charged for
				flood insurance on any property that is covered by a flood insurance policy on
				the effective date of such an update that is a result of such updating shall be
				phased in over a 4-year period, at the rate of 40 percent for the first year
				following such effective date and 20 percent for each of the second, third, and
				fourth years following such effective date. In the case of any area that was
				not previously designated as an area having special flood hazards and that,
				pursuant to any issuance, revision, updating, or other change in a flood
				insurance map, becomes designated as such an area, the chargeable risk premium
				rate for flood insurance under this title that is purchased on or after the
				date of enactment of this subsection with respect to any property that is
				located within such area shall be phased in over a 4-year period, at the rate
				of 40 percent for the first year following the effective date of such issuance,
				revision, updating, or change and 20 percent for each of the second, third, and
				fourth years following such effective
				date.
					.
			109.State
			 chartered financial institutionsSection 1305(c) of the National Flood
			 Insurance Act of 1968 (42 U.S.C. 4012(c)) is amended—
				(1)in paragraph (1),
			 by striking , and and inserting a semicolon;
				(2)in paragraph (2),
			 by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(3)given
				satisfactory assurance that by the date that is 6 months after the date of
				enactment of the Flood Insurance Reform and Modernization Act of 2011, lending
				institutions chartered by a State, and not insured by the Federal Deposit
				Insurance Corporation or the National Credit Union Administration, shall be
				subject to regulations by that State that are consistent with the requirements
				of section 102 of the Flood Disaster Protection Act of 1973 (42 U.S.C.
				4012a).
						.
				110.EnforcementSection 102(f)(5) of the Flood Disaster
			 Protection Act of 1973 (42 U.S.C. 4012a(f)(5)) is amended—
				(1)in the first
			 sentence, by striking $350 and inserting $2,000;
			 and
				(2)by striking the
			 second sentence.
				111.Escrow of
			 flood insurance payments
				(a)In
			 GeneralSection 102(d) of the Flood Disaster Protection Act of
			 1973 (42 U.S.C. 4012a(d)) is amended—
					(1)by amending
			 paragraph (1) to read as follows:
						
							(1)Regulated
				lending institutions
								(A)Federal
				entities responsible for lending regulationsEach Federal entity
				for lending regulation (after consultation and coordination with the Federal
				Financial Institutions Examination Council) shall, by regulation, direct that
				any premiums and fees for flood insurance under the National Flood Insurance
				Act of 1968, on any property for which a loan has been made for acquisition or
				construction purposes, shall be paid to the mortgage lender, with the same
				frequency as payments on the loan are made, for the duration of the loan. Upon
				receipt of any premiums or fees, the lender shall deposit such premiums and
				fees in an escrow account on behalf of the borrower. Upon receipt of a notice
				from the Administrator or the provider of the flood insurance that insurance
				premiums are due, the remaining balance of an escrow account shall be paid to
				the provider of the flood insurance.
								(B)State entities
				responsible for lending regulationsIn order to continue to
				participate in the flood insurance program, each State shall direct that its
				entity or agency with primary responsibility for the supervision of lending
				institutions in that State require that premiums and fees for flood insurance
				under the National Flood Insurance Act of 1968, on any property for which a
				loan has been made for acquisition or construction purposes shall be paid to
				the mortgage lender, with the same frequency as payments on the loan are made,
				for the duration of the loan. Upon receipt of any premiums or fees, the lender
				shall deposit such premiums and fees in an escrow account on behalf of the
				borrower. Upon receipt of a notice from such State entity or agency, the
				Administrator, or the provider of the flood insurance that insurance premiums
				are due, the remaining balance of an escrow account shall be paid to the
				provider of the flood insurance.
								;
				and
					(2)by adding at the
			 end the following:
						
							(6)Notice upon
				loan terminationUpon final payment of the mortgage, a regulated
				lending institution shall provide notice to the policyholder that flood
				insurance coverage may cease with such final payment. The regulated lending
				institution shall also provide direction as to how the homeowner may continue
				flood insurance coverage after the life of the
				loan.
							.
					(b)ApplicabilityThe
			 amendment made by subsection (a)(1) shall apply to any mortgage outstanding or
			 entered into on or after the expiration of the 2-year period beginning on the
			 date of the enactment of this Act.
				112.Minimum
			 deductibles for claims under the National Flood Insurance ProgramSection 1312 of the National Flood Insurance
			 Act of 1968 (42 U.S.C. 4019) is amended—
				(1)by striking
			 The Director is and inserting the following:
					
						(a)In
				generalThe Administrator
				is
						; and
				(2)by adding at the
			 end the following:
					
						(b)Minimum annual
				deductible
							(1)Pre-firm
				propertiesFor any structure which is covered by flood insurance
				under this title, and on which construction or substantial improvement occurred
				on or before December 31, 1974, or before the effective date of an initial
				flood insurance rate map published by the Administrator under section 1360 for
				the area in which such structure is located, the minimum annual deductible for
				damage to such structure shall be—
								(A)$1,500, if the
				flood insurance coverage for such structure covers loss of, or physical damage
				to, such structure in an amount equal to or less than $100,000; and
								(B)$2,000, if the
				flood insurance coverage for such structure covers loss of, or physical damage
				to, such structure in an amount greater than $100,000.
								(2)Post-firm
				propertiesFor any structure which is covered by flood insurance
				under this title, and on which construction or substantial improvement occurred
				after December 31, 1974, or after the effective date of an initial flood
				insurance rate map published by the Administrator under section 1360 for the
				area in which such structure is located, the minimum annual deductible for
				damage to such structure shall be—
								(A)$1,000, if the
				flood insurance coverage for such structure covers loss of, or physical damage
				to, such structure in an amount equal to or less than $100,000; and
								(B)$1,250, if the
				flood insurance coverage for such structure covers loss of, or physical damage
				to, such structure in an amount greater than
				$100,000.
								.
				113.Considerations
			 in determining chargeable premium ratesSection 1308 of the National Flood Insurance
			 Act of 1968 (42 U.S.C. 4015), as amended by this Act, is amended—
				(1)in subsection
			 (a), by striking , after consultation with and all that follows
			 through by regulation and inserting prescribe, after
			 providing notice;
				(2)in subsection
			 (b)—
					(A)in paragraph (1),
			 by striking the period at the end and inserting a semicolon;
					(B)in paragraph (2),
			 by striking the comma at the end and inserting a semicolon;
					(C)in paragraph (3),
			 by striking , and and inserting a semicolon;
					(D)in paragraph (4),
			 by striking the period and inserting ; and; and
					(E)by adding at the
			 end the following:
						
							(5)adequate, on the
				basis of accepted actuarial principles, to cover the average historical loss
				year obligations incurred by the National Flood Insurance
				Fund.
							;
				and
					(3)by adding at the
			 end the following:
					
						(i)Rule of
				ConstructionFor purposes of this section, the calculation of an
				average historical loss year—
							(1)includes
				catastrophic loss years; and
							(2)shall be computed
				in accordance with generally accepted actuarial
				principles.
							.
				114.Reserve
			 fundChapter I of the National
			 Flood Insurance Act of 1968 (42 U.S.C. 4011 et seq.) is amended by inserting
			 after section 1310 (42 U.S.C. 4017) the following:
				
					1310A.Reserve
				fund
						(a)Establishment
				of Reserve FundIn carrying out the flood insurance program
				authorized by this chapter, the Administrator shall establish in the Treasury
				of the United States a National Flood Insurance Reserve Fund (in this section
				referred to as the Reserve Fund) which shall—
							(1)be an account
				separate from any other accounts or funds available to the Administrator;
				and
							(2)be available for
				meeting the expected future obligations of the flood insurance program.
							(b)Reserve
				RatioSubject to the phase-in requirements under subsection (d),
				the Reserve Fund shall maintain a balance equal to—
							(1)1 percent of the
				sum of the total potential loss exposure of all outstanding flood insurance
				policies in force in the prior fiscal year; or
							(2)such higher
				percentage as the Administrator determines to be appropriate, taking into
				consideration any circumstance that may raise a significant risk of substantial
				future losses to the Reserve Fund.
							(c)Maintenance of
				Reserve Ratio
							(1)In
				generalThe Administrator shall have the authority to establish,
				increase, or decrease the amount of aggregate annual insurance premiums to be
				collected for any fiscal year necessary—
								(A)to maintain the
				reserve ratio required under subsection (b); and
								(B)to achieve such
				reserve ratio, if the actual balance of such reserve is below the amount
				required under subsection (b).
								(2)ConsiderationsIn
				exercising the authority granted under paragraph (1), the Administrator shall
				consider—
								(A)the expected
				operating expenses of the Reserve Fund;
								(B)the insurance
				loss expenditures under the flood insurance program;
								(C)any investment
				income generated under the flood insurance program; and
								(D)any other factor
				that the Administrator determines appropriate.
								(3)LimitationsIn
				exercising the authority granted under paragraph (1), the Administrator shall
				be subject to all other provisions of this Act, including any provisions
				relating to chargeable premium rates or annual increases of such rates.
							(d)Phase-in
				requirementsThe phase-in requirements under this subsection are
				as follows:
							(1)In
				generalBeginning in fiscal year 2012 and not ending until the
				fiscal year in which the ratio required under subsection (b) is achieved, in
				each such fiscal year the Administrator shall place in the Reserve Fund an
				amount equal to not less than 7.5 percent of the reserve ratio required under
				subsection (b).
							(2)Amount
				satisfiedAs soon as the ratio required under subsection (b) is
				achieved, and except as provided in paragraph (3), the Administrator shall not
				be required to set aside any amounts for the Reserve Fund.
							(3)ExceptionIf
				at any time after the ratio required under subsection (b) is achieved, the
				Reserve Fund falls below the required ratio under subsection (b), the
				Administrator shall place in the Reserve Fund for that fiscal year an amount
				equal to not less than 7.5 percent of the reserve ratio required under
				subsection (b).
							(e)Limitation on
				Reserve RatioIn any given fiscal year, if the Administrator
				determines that the reserve ratio required under subsection (b) cannot be
				achieved, the Administrator shall submit a report to Congress that—
							(1)describes and
				details the specific concerns of the Administrator regarding the consequences
				of the reserve ratio not being achieved;
							(2)demonstrates how
				such consequences would harm the long-term financial soundness of the flood
				insurance program; and
							(3)indicates the
				maximum attainable reserve ratio for that particular fiscal
				year.
							.
			115.Repayment plan
			 for borrowing authoritySection 1309 of the National Flood Insurance
			 Act of 1968 (42 U.S.C. 4016) is amended by adding at the end the
			 following:
				
					(c)Upon the exercise
				of the authority established under subsection (a), the Administrator shall
				transmit a schedule for repayment of such amounts to—
						(1)the Secretary of
				the Treasury;
						(2)the Committee on
				Banking, Housing, and Urban Affairs of the Senate; and
						(3)the Committee on
				Financial Services of the House of Representatives.
						(d)In connection
				with any funds borrowed by the Administrator under the authority established in
				subsection (a), the Administrator, beginning 6 months after the date on which
				such funds are borrowed, and continuing every 6 months thereafter until such
				borrowed funds are fully repaid, shall submit a report on the progress of such
				repayment to—
						(1)the Secretary of
				the Treasury;
						(2)the Committee on
				Banking, Housing, and Urban Affairs of the Senate; and
						(3)the Committee on
				Financial Services of the House of
				Representatives.
						.
			116.Payment of
			 condominium claimsSection
			 1312 of the National Flood Insurance Act of 1968 (42 U.S.C. 4019), as amended
			 by section 112, is amended by adding at the end the following:
				
					(c)Payment of
				Claims to Condominium OwnersThe Administrator may not deny
				payment for any damage to or loss of property which is covered by flood
				insurance to condominium owners who purchased such flood insurance separate and
				apart from the flood insurance purchased by the condominium association in
				which such owner is a member, based solely, or in any part, on the flood
				insurance coverage of the condominium association or others on the overall
				property owned by the condominium
				association.
					.
			117.Technical
			 mapping advisory council
				(a)EstablishmentThere
			 is established a council to be known as the Technical Mapping Advisory Council
			 (in this section referred to as the Council).
				(b)Membership
					(1)In
			 generalThe Council shall consist of the Administrator, or the
			 designee thereof, and 17 additional members to be appointed by the
			 Administrator or the designee of the Administrator, who shall be—
						(A)the Under
			 Secretary of Commerce for Oceans and Atmosphere (or the designee
			 thereof);
						(B)a member of a
			 recognized professional surveying association or organization;
						(C)a member of a
			 recognized professional mapping association or organization;
						(D)a member of a
			 recognized professional engineering association or organization;
						(E)a member of a
			 recognized professional association or organization representing flood hazard
			 determination firms;
						(F)a representative
			 of the United States Geological Survey;
						(G)a representative
			 of a recognized professional association or organization representing State
			 geographic information;
						(H)a representative
			 of State national flood insurance coordination offices;
						(I)a representative
			 of the Corps of Engineers;
						(J)the Secretary of
			 the Interior (or the designee thereof);
						(K)the Secretary of
			 Agriculture (or the designee thereof);
						(L)a member of a
			 recognized regional flood and storm water management organization;
						(M)a representative
			 of a State agency that has entered into a cooperating technical partnership
			 with the Administrator and has demonstrated the capability to produce flood
			 insurance rate maps;
						(N)a representative
			 of a local government agency that has entered into a cooperating technical
			 partnership with the Administrator and has demonstrated the capability to
			 produce flood insurance rate maps;
						(O)a member of a
			 recognized floodplain management association or organization;
						(P)a member of a
			 recognized risk management association or organization; and
						(Q)a State
			 mitigation officer.
						(2)QualificationsMembers
			 of the Council shall be appointed based on their demonstrated knowledge and
			 competence regarding surveying, cartography, remote sensing, geographic
			 information systems, or the technical aspects of preparing and using flood
			 insurance rate maps.
					(c)DutiesThe
			 Council shall—
					(1)recommend to the
			 Administrator how to improve in a cost-effective manner the—
						(A)accuracy, general
			 quality, ease of use, and distribution and dissemination of flood insurance
			 rate maps and risk data; and
						(B)performance
			 metrics and milestones required to effectively and efficiently map flood risk
			 areas in the United States;
						(2)recommend to the
			 Administrator mapping standards and guidelines for—
						(A)flood insurance
			 rate maps; and
						(B)data accuracy,
			 data quality, data currency, and data eligibility;
						(3)recommend to the
			 Administrator how to maintain, on an ongoing basis, flood insurance rate maps
			 and flood risk identification;
					(4)recommend
			 procedures for delegating mapping activities to State and local mapping
			 partners;
					(5)recommend to the
			 Administrator and other Federal agencies participating in the Council—
						(A)methods for
			 improving interagency and intergovernmental coordination on flood mapping and
			 flood risk determination; and
						(B)a funding
			 strategy to leverage and coordinate budgets and expenditures across Federal
			 agencies; and
						(6)submit an annual
			 report to the Administrator that contains—
						(A)a description of
			 the activities of the Council;
						(B)an evaluation of
			 the status and performance of flood insurance rate maps and mapping activities
			 to revise and update flood insurance rate maps, as required under section 118;
			 and
						(C)a summary of
			 recommendations made by the Council to the Administrator.
						(d)Future
			 conditions risk assessment and modeling report
					(1)In
			 generalThe Council shall consult with scientists and technical
			 experts, other Federal agencies, States, and local communities to—
						(A)develop
			 recommendations on how to—
							(i)ensure that flood
			 insurance rate maps incorporate the best available climate science to assess
			 flood risks; and
							(ii)ensure that the
			 Federal Emergency Management Agency uses the best available methodology to
			 consider the impact of—
								(I)the rise in the
			 sea level; and
								(II)future
			 development on flood risk; and
								(B)not later than 1
			 year after the date of the enactment of this Act, prepare written
			 recommendations in a future conditions risk assessment and modeling report and
			 to submit such recommendations to the Administrator.
						(2)Responsibility
			 of the AdministratorThe Administrator, as part of the ongoing
			 program to review and update National Flood Insurance Program rate maps under
			 section 118, shall incorporate any future risk assessment submitted under
			 paragraph (1)(B) in any such revision or update.
					(e)ChairpersonThe
			 members of the Council shall elect 1 member to serve as the chairperson of the
			 Council (in this section referred to as the Chairperson).
				(f)CoordinationTo
			 ensure that the Council's recommendations are consistent, to the maximum extent
			 practicable, with national digital spatial data collection and management
			 standards, the Chairperson shall consult with the Chairperson of the Federal
			 Geographic Data Committee (established pursuant to Office of Management and
			 Budget Circular A–16).
				(g)CompensationMembers
			 of the Council shall receive no additional compensation by reason of their
			 service on the Council.
				(h)Meetings and
			 Actions
					(1)In
			 generalThe Council shall meet not less frequently than twice
			 each year at the request of the Chairperson or a majority of its members, and
			 may take action by a vote of the majority of the members.
					(2)Initial
			 meetingThe Administrator, or a person designated by the
			 Administrator, shall request and coordinate the initial meeting of the
			 Council.
					(i)OfficersThe
			 Chairperson may appoint officers to assist in carrying out the duties of the
			 Council under subsection (c).
				(j)Staff
					(1)Staff of
			 FEMAUpon the request of the Chairperson, the Administrator may
			 detail, on a nonreimbursable basis, personnel of the Federal Emergency
			 Management Agency to assist the Council in carrying out its duties.
					(2)Staff of other
			 Federal agenciesUpon request of the Chairperson, any other
			 Federal agency that is a member of the Council may detail, on a nonreimbursable
			 basis, personnel to assist the Council in carrying out its duties.
					(k)PowersIn
			 carrying out this section, the Council may hold hearings, receive evidence and
			 assistance, provide information, and conduct research, as it considers
			 appropriate.
				(l)Report to
			 CongressThe Administrator, on an annual basis, shall report to
			 the Committee on Banking, Housing, and Urban Affairs of the Senate, the
			 Committee on Financial Services of the House of Representatives, and the Office
			 of Management and Budget on the—
					(1)recommendations
			 made by the Council;
					(2)actions taken by
			 the Federal Emergency Management Agency to address such recommendations to
			 improve flood insurance rate maps and flood risk data; and
					(3)any
			 recommendations made by the Council that have been deferred or not acted upon,
			 together with an explanatory statement.
					118.National flood
			 mapping program
				(a)Reviewing,
			 updating, and maintaining mapsThe Administrator, in coordination
			 with the Technical Mapping Advisory Council established under section 117,
			 shall establish an ongoing program under which the Administrator shall review,
			 update, and maintain National Flood Insurance Program rate maps in accordance
			 with this section.
				(b)Mapping
					(1)In
			 generalIn carrying out the program established under subsection
			 (a), the Administrator shall—
						(A)identify, review,
			 update, maintain, and publish National Flood Insurance Program rate maps with
			 respect to—
							(i)all
			 populated areas and areas of possible population growth located within the
			 100-year floodplain;
							(ii)all populated
			 areas and areas of possible population growth located within the 500-year
			 floodplain;
							(iii)areas of
			 residual risk, including areas that are protected by levees, dams, and other
			 flood control structures;
							(iv)areas that could
			 be inundated as a result of the failure of a levee, dam, or other flood control
			 structure; and
							(v)the
			 level of protection provided by flood control structures;
							(B)establish or
			 update flood-risk zone data in all such areas, and make estimates with respect
			 to the rates of probable flood caused loss for the various flood risk zones for
			 each such area; and
						(C)use, in
			 identifying, reviewing, updating, maintaining, or publishing any National Flood
			 Insurance Program rate map required under this section or under the National
			 Flood Insurance Act of 1968 (42 U.S.C. 4011 et seq.), the most accurate
			 topography and elevation data available.
						(2)Mapping
			 elementsEach map updated under this section shall—
						(A)assess the
			 accuracy of current ground elevation data used for hydrologic and hydraulic
			 modeling of flooding sources and mapping of the flood hazard and wherever
			 necessary acquire new ground elevation data utilizing the most up-to-date
			 geospatial technologies in accordance with guidelines and specifications of the
			 Federal Emergency Management Agency; and
						(B)develop National
			 Flood Insurance Program flood data on a watershed basis—
							(i)to
			 provide the most technically effective and efficient studies and hydrologic and
			 hydraulic modeling; and
							(ii)to
			 eliminate, to the maximum extent possible, discrepancies in base flood
			 elevations between adjacent political subdivisions.
							(3)Other
			 inclusionsIn updating maps under this section, the Administrator
			 shall include—
						(A)any relevant
			 information on coastal inundation from—
							(i)an
			 applicable inundation map of the Corps of Engineers; and
							(ii)data of the
			 National Oceanic and Atmospheric Administration relating to storm surge
			 modeling;
							(B)any relevant
			 information of the United States Geological Survey on stream flows, watershed
			 characteristics, and topography that is useful in the identification of flood
			 hazard areas, as determined by the Administrator;
						(C)any relevant
			 information on land subsidence, coastal erosion areas, and other floor-related
			 hazards;
						(D)any relevant
			 information or data of the National Oceanic and Atmospheric Administration and
			 the United States Geological Survey relating to the best available climate
			 science and the potential for future inundation from sea level rise, increased
			 precipitation, and increased intensity of hurricanes due to global warming;
			 and
						(E)any other
			 relevant information as may be recommended by the Technical Mapping Advisory
			 Committee.
						(c)StandardsIn
			 updating and maintaining maps under this section, the Administrator
			 shall—
					(1)establish
			 standards to—
						(A)ensure that maps
			 are adequate for—
							(i)flood risk
			 determinations; and
							(ii)use by State and
			 local governments in managing development to reduce the risk of flooding;
			 and
							(B)facilitate
			 identification and use of consistent methods of data collection and analysis by
			 the Administrator, in conjunction with State and local governments, in
			 developing maps for communities with similar flood risks, as determined by the
			 Administrator; and
						(2)publish maps in a
			 format that is—
						(A)digital
			 geospatial data compliant;
						(B)compliant with
			 the open publishing and data exchange standards established by the Open
			 Geospatial Consortium; and
						(C)aligned with
			 official data defined by the National Geodetic Survey.
						(d)Communication
			 and outreach
					(1)In
			 generalThe Administrator shall—
						(A)work to enhance
			 communication and outreach to States, local communities, and property owners
			 about the effects—
							(i)of
			 any potential changes to National Flood Insurance Program rate maps that may
			 result from the mapping program required under this section; and
							(ii)that any such
			 changes may have on flood insurance purchase requirements; and
							(B)engage with local
			 communities to enhance communication and outreach to the residents of such
			 communities on the matters described under subparagraph (A).
						(2)Required
			 activitiesThe communication and outreach activities required
			 under paragraph (1) shall include—
						(A)notifying
			 property owners when their properties become included in, or when they are
			 excluded from, an area covered by the mandatory flood insurance purchase
			 requirement under section 102 of the Flood Disaster Protection Act of 1973 (42
			 U.S.C. 4012a);
						(B)educating
			 property owners regarding the flood risk and reduction of this risk in their
			 community, including the continued flood risks to areas that are no longer
			 subject to the flood insurance mandatory purchase requirement;
						(C)educating
			 property owners regarding the benefits and costs of maintaining or acquiring
			 flood insurance, including, where applicable, lower-cost preferred risk
			 policies under the National Flood Insurance Act of 1968 (42 U.S.C. 4011 et
			 seq.) for such properties and the contents of such properties;
						(D)educating
			 property owners about flood map revisions and the process available to such
			 owners to appeal proposed changes in flood elevations through their community;
			 and
						(E)encouraging
			 property owners to maintain or acquire flood insurance coverage.
						(e)Authorization
			 of appropriationsThere is authorized to be appropriated to the
			 Administrator to carry out this section $400,000,000 for each of fiscal years
			 2012 through 2016.
				119.Scope of
			 appealsSection 1363 of the
			 National Flood Insurance Act of 1968 (42 U.S.C. 4104) is amended—
				(1)in subsection
			 (a)—
					(A)in the heading,
			 by inserting and
			 designations of special flood hazard areas after
			 elevation
			 determinations;
					(B)by inserting
			 and designating special flood hazard areas after flood
			 elevations; and
					(C)by striking
			 such determinations and inserting such determinations and
			 designations; and
					(2)in subsection
			 (b)—
					(A)in the heading,
			 by inserting and
			 designations of special flood hazard areas after
			 elevation
			 determinations;
					(B)in the first
			 sentence, by inserting and designation of special flood hazard
			 areas after flood elevation determinations; and
					(C)by amending the
			 third sentence to read as follows: The sole grounds for appeal shall be
			 the possession of knowledge or information indicating that (1) the elevations
			 being proposed by the Administrator with respect to an identified area having
			 special flood hazards are scientifically or technically incorrect, or (2) the
			 designation of an identified special flood hazard area is scientifically or
			 technically incorrect.
					120.Scientific
			 Resolution Panel
				(a)EstablishmentThe National Flood Insurance Act of 1968
			 (42 U.S.C. 4011 et seq.) is amended by inserting after section 1363 (42 U.S.C.
			 4104) the following:
					
						1363A.Scientific
				Resolution Panel
							(a)Availability
								(1)In
				generalPursuant to the authority provided under section 1363(e),
				the Administrator shall make available an independent review panel, to be known
				as the Scientific Resolution Panel, to any community—
									(A)that has—
										(i)filed a timely
				map appeal in accordance with section 1363;
										(ii)completed 60
				days of consultation with the Federal Emergency Management Agency on the
				appeal; and
										(iii)not allowed
				more than 120 days, or such longer period as may be provided by the
				Administrator by waiver, to pass since the end of the appeal period; or
										(B)that has received
				an unsatisfactory ruling under the map revision process established pursuant to
				section 1360(f).
									(2)Appeals by
				owners and lesseesIf a community and an owner or lessee of real
				property within the community appeal a proposed determination of a flood
				elevation under section 1363(b), upon the request of the community—
									(A)the owner or
				lessee shall submit scientific and technical data relating to the appeals to
				the Scientific Resolution Panel; and
									(B)the Scientific
				Resolution Panel shall make a determination with respect to the appeals in
				accordance with subsection (c).
									(3)DefinitionFor
				purposes of paragraph (1)(B), an unsatisfactory ruling means
				that a community—
									(A)received a
				revised Flood Insurance Rate Map from the Federal Emergency Management Agency,
				via a Letter of Final Determination, after September 30, 2008 and prior to the
				date of enactment of this section;
									(B)has subsequently
				applied for a Letter of Map Revision or Physical Map Revision with the Federal
				Emergency Management Agency; and
									(C)has received an
				unfavorable ruling on their request for a map revision.
									(b)MembershipThe
				Scientific Resolution Panel made available under subsection (a) shall consist
				of 5 members with expertise that relate to the creation and study of flood
				hazard maps and flood insurance. The Scientific Resolution Panel may include
				representatives from Federal agencies not involved in the mapping study in
				question and from other impartial experts. Employees of the Federal Emergency
				Management Agency may not serve on the Scientific Resolution Panel.
							(c)Determination
								(1)In
				generalFollowing deliberations, and not later than 90 days after
				its formation, the Scientific Resolution Panel shall issue a determination of
				resolution of the dispute. Such determination shall set forth recommendations
				for the base flood elevation determination or the determination of an area
				having special flood hazards that shall be reflected in the Flood Insurance
				Rate Maps.
								(2)BasisThe
				determination of the Scientific Resolution Panel shall be based on—
									(A)data previously
				provided to the Administrator by the community, and, in the case of a dispute
				submitted under subsection (a)(2), an owner or lessee of real property in the
				community; and
									(B)data provided by
				the Administrator.
									(3)No alternative
				determinations permissibleThe Scientific Resolution
				Panel—
									(A)shall provide a
				determination of resolution of a dispute that—
										(i)is either in
				favor of the Administrator or in favor of the community on each distinct
				element of the dispute; or
										(ii)in the case of a
				dispute submitted under subsection (a)(2), is in favor of the Administrator, in
				favor of the community, or in favor of the owner or lessee of real property in
				the community on each distinct element of the dispute; and
										(B)may not offer as
				a resolution any other alternative determination.
									(4)Effect of
				determination
									(A)BindingThe
				recommendations of the Scientific Resolution Panel shall be binding on all
				appellants and not subject to further judicial review unless the Administrator
				determines that implementing the determination of the panel would—
										(i)pose a
				significant threat due to failure to identify a substantial risk of special
				flood hazards; or
										(ii)violate
				applicable law.
										(B)Written
				justification not to enforceIf the Administrator elects not to
				implement the determination of the Scientific Resolution Panel pursuant to
				subparagraph (A), then not later than 60 days after the issuance of the
				determination, the Administrator shall issue a written justification explaining
				such election.
									(C)Appeal of
				determination not to enforceIf the Administrator elects not to
				implement the determination of the Scientific Resolution Panel pursuant to
				subparagraph (A), the community may appeal the determination of the
				Administrator as provided for under section 1363(g).
									(d)Maps used for
				insurance and mandatory purchase requirementsWith respect to any
				community that has a dispute that is being considered by the Scientific
				Resolution Panel formed pursuant to this subsection, the Federal Emergency
				Management Agency shall ensure that for each such community that—
								(1)the Flood
				Insurance Rate Map described in the most recently issued Letter of Final
				Determination shall be in force and effect with respect to such community;
				and
								(2)flood insurance
				shall continue to be made available to the property owners and residents of the
				participating
				community.
								.
				(b)Conforming
			 amendments
					(1)Administrative
			 reviewSection 1363(e) of the National Flood Insurance Act of
			 1968 (42 U.S.C. 4104(e)) is amended by striking an independent
			 scientific body or appropriate Federal agency for advice and inserting
			 the Scientific Resolution Panel provided for in section
			 1363A.
					(2)Judicial
			 reviewThe first sentence of section 1363(g) of the National
			 Flood Insurance Act of 1968 (42 U.S.C. 4104(g)) is amended by striking
			 Any appellant and inserting Except as provided in section
			 1363A, any appellant.
					121.Removal of
			 limitation on State contributions for updating flood mapsSection 1360(f)(2) of the National Flood
			 Insurance Act of 1968 (42 U.S.C. 4101(f)(2)) is amended by striking ,
			 but which may not exceed 50 percent of the cost of carrying out the requested
			 revision or update.
			122.Coordination
				(a)Interagency
			 budget crosscut and coordination report
					(1)In
			 generalThe Secretary of Homeland Security, the Administrator,
			 the Director of the Office of Management and Budget, and the heads of each
			 Federal department or agency carrying out activities under sections 118 and 119
			 shall work together to ensure that flood risk determination data and geospatial
			 data are shared among Federal agencies in order to coordinate the efforts of
			 the Nation to reduce its vulnerability to flooding hazards.
					(2)ReportNot
			 later than 30 days after the submission of the budget of the United States
			 Government by the President to Congress, the Director of the Office of
			 Management and Budget, in coordination with the Federal Emergency Management
			 Agency, the United States Geological Survey, the National Oceanic and
			 Atmospheric Administration, the Army Corps of Engineers, and other Federal
			 agencies, as appropriate, shall submit to the appropriate authorizing and
			 appropriating committees of the Senate and the House of Representatives an
			 interagency budget crosscut and coordination report, certified by the Secretary
			 or head of each such agency, that—
						(A)contains an
			 interagency budget crosscut report that displays relevant sections of the
			 budget proposed for each of the Federal agencies working on flood risk
			 determination data and digital elevation models, including any planned
			 interagency or intra-agency transfers; and
						(B)describes how the
			 efforts aligned with such sections complement one another.
						(b)Duties of the
			 AdministratorIn carrying out sections 118 and 119, the
			 Administrator shall—
					(1)participate,
			 pursuant to section 216 of the E–Government Act of 2002 (44 U.S.C. 3501 note),
			 in the establishment of such standards and common protocols as are necessary to
			 assure the interoperability of geospatial data for all users of such
			 information;
					(2)coordinate with,
			 seek assistance and cooperation of, and provide a liaison to the Federal
			 Geographic Data Committee pursuant to the Office of Management and Budget
			 Circular A–16 and Executive Order 12906 (43 U.S.C. 1457 note; relating to the
			 National Spatial Data Infrastructure) for the implementation of and compliance
			 with such standards;
					(3)integrate with,
			 leverage, and coordinate funding of, to the maximum extent practicable, the
			 current flood mapping activities of each unit of State and local
			 government;
					(4)integrate with,
			 leverage, and coordinate, to the maximum extent practicable, the current
			 geospatial activities of other Federal agencies and units of State and local
			 government; and
					(5)develop a funding
			 strategy to leverage and coordinate budgets and expenditures, and to maintain
			 or establish joint funding and other agreement mechanisms with other Federal
			 agencies and units of State and local government to share in the collection and
			 utilization of geospatial data among all governmental users.
					123.Interagency
			 coordination study
				(a)In
			 GeneralThe Administrator shall enter into a contract with the
			 National Academy of Public Administration to conduct a study on how the Federal
			 Emergency Management Agency—
					(1)should improve
			 interagency and intergovernmental coordination on flood mapping, including a
			 funding strategy to leverage and coordinate budgets and expenditures;
			 and
					(2)can establish
			 joint funding mechanisms with other Federal agencies and units of State and
			 local government to share the collection and utilization of data among all
			 governmental users.
					(b)TimingNot
			 later than 180 days after the date of the enactment of this title, the National
			 Academy of Public Administration shall report the findings of the study
			 required under subsection (a) to—
					(1)the Committee on
			 Banking, Housing, and Urban Affairs of the Senate;
					(2)the Committee on
			 Financial Services of the House of Representatives;
					(3)the Committee on
			 Appropriations of the Senate; and
					(4)the Committee on
			 Appropriations of the House of Representatives.
					124.Nonmandatory
			 participation
				(a)Nonmandatory
			 Participation in National Flood Insurance Program for 500-Year
			 FloodplainAny area located within the 500-year floodplain shall
			 not be subject to the mandatory purchase requirements of sections 102 or 202 of
			 the Flood Disaster Protection Act of 1973 (42 U.S.C. 4012a and 4106).
				(b)Notice
					(1)By
			 AdministratorIn carrying out the National Flood Insurance
			 Program, the Administrator shall provide notice to any community located in an
			 area within the 500-year floodplain.
					(2)Timing of
			 noticeThe notice required under paragraph (1) shall be made not
			 later than 6 months after the date of completion of the initial mapping of the
			 500-year floodplain, as required under section 118.
					(3)Lender required
			 notice
						(A)Regulated
			 lending institutionsEach Federal or State entity for lending
			 regulation (after consultation and coordination with the Federal Financial
			 Institutions Examination Council) shall, by regulation, require regulated
			 lending institutions, as a condition of making, increasing, extending, or
			 renewing any loan secured by property located in an area within the 500-year
			 floodplain, to notify the purchaser or lessee (or obtain satisfactory
			 assurances that the seller or lessor has notified the purchaser or lessee) and
			 the servicer of the loan that such property is located in an area within the
			 500-year floodplain, in a manner that is consistent with, and substantially
			 identical to, the notice required under section 1364(a)(1) of the National
			 Flood Insurance Act of 1968 (42 U.S.C. 4104a(a)(1)).
						(B)Federal or
			 State agency lendersEach Federal or State agency lender shall,
			 by regulation, require notification in the same manner as provided under
			 subparagraph (A) with respect to any loan that is made by a Federal or State
			 agency lender and secured by property located in an area within the 500-year
			 floodplain.
						(C)Penalty for
			 noncomplianceAny regulated lending institution or Federal or
			 State agency lender that fails to comply with the notice requirements
			 established by this paragraph shall be subject to the penalties prescribed
			 under section 102(f)(5) of the Flood Disaster Protection Act of 1973 (42 U.S.C.
			 4012a(f)(5)).
						125.Notice of
			 flood insurance availability under RESPASection 5(b) of the Real Estate Settlement
			 Procedures Act of 1974 (12 U.S.C. 2604(b)), as amended by section 1450 of the
			 Dodd-Frank Wall Street Reform and Consumer Protection Act (Public Law 111–203;
			 124 Stat. 2174), is amended by adding at the end the following:
				
					(14)An explanation
				of flood insurance and the availability of flood insurance under the National
				Flood Insurance Program, whether or not the real estate is located in an area
				having special flood
				hazards.
					.
			126.Participation
			 in State disaster claims mediation programsChapter I of the National Flood Insurance
			 Act of 1968 (42 U.S.C. 4011 et seq.) is amended by inserting after section 1313
			 (42 U.S.C. 4020) the following:
				
					1314.Participation
				in State disaster claims mediation programs
						(a)Requirement To
				ParticipateIn the case of the occurrence of a major disaster, as
				defined in section 102 of the Robert T. Stafford Disaster Relief and Emergency
				Assistance Act (42 U.S.C. 5122), that may have resulted in flood damage covered
				under the flood insurance program established under this chapter and other
				personal lines residential property insurance coverage offered by a State
				regulated insurer, upon a request made by the insurance commissioner of a State
				(or such other official responsible for regulating the business of insurance in
				the State) for the participation of representatives of the Administrator in a
				program sponsored by such State for nonbinding mediation of insurance claims
				resulting from a major disaster, the Administrator shall cause representatives
				of the flood insurance program to participate in such a State program where
				claims under the flood insurance program are involved to expedite settlement of
				flood damage claims resulting from such disaster.
						(b)Extent of
				ParticipationIn satisfying the requirements of subsection (a),
				the Administrator shall require that each representative of the
				Administrator—
							(1)be certified for
				purposes of the flood insurance program to settle claims against such program
				resulting from such disaster in amounts up to the limits of policies under such
				program;
							(2)attend
				State-sponsored mediation meetings regarding flood insurance claims resulting
				from such disaster at such times and places as may be arranged by the
				State;
							(3)participate in
				good faith negotiations toward the settlement of such claims with policyholders
				of coverage made available under the flood insurance program; and
							(4)finalize the
				settlement of such claims on behalf of the flood insurance program with such
				policyholders.
							(c)CoordinationRepresentatives
				of the Administrator shall at all times coordinate their activities with
				insurance officials of the State and representatives of insurers for the
				purposes of consolidating and expediting settlement of claims under the
				national flood insurance program resulting from such disaster.
						(d)Qualifications
				of MediatorsEach State mediator participating in State-sponsored
				mediation under this section shall be—
							(1)(A)a member in good
				standing of the State bar in the State in which the mediation is to occur with
				at least 2 years of practical experience; and
								(B)an active member of such bar for at
				least 1 year prior to the year in which such mediator's participation is
				sought; or
								(2)a retired trial
				judge from any United States jurisdiction who was a member in good standing of
				the bar in the State in which the judge presided for at least 5 years prior to
				the year in which such mediator's participation is sought.
							(e)Mediation
				Proceedings and Documents PrivilegedAs a condition of
				participation, all statements made and documents produced pursuant to
				State-sponsored mediation involving representatives of the Administrator shall
				be deemed privileged and confidential settlement negotiations made in
				anticipation of litigation.
						(f)Liability,
				Rights, or Obligations Not AffectedParticipation in
				State-sponsored mediation, as described in this section does not—
							(1)affect or expand
				the liability of any party in contract or in tort; or
							(2)affect the rights
				or obligations of the parties, as established—
								(A)in any regulation
				issued by the Administrator, including any regulation relating to a standard
				flood insurance policy;
								(B)under this Act;
				and
								(C)under any other
				provision of Federal law.
								(g)Exclusive
				Federal JurisdictionParticipation in State-sponsored mediation
				shall not alter, change, or modify the original exclusive jurisdiction of
				United States courts, as set forth in this Act.
						(h)Cost
				LimitationNothing in this section shall be construed to require
				the Administrator or a representative of the Administrator to pay additional
				mediation fees relating to flood insurance claims associated with a
				State-sponsored mediation program in which such representative of the
				Administrator participates.
						(i)ExceptionIn
				the case of the occurrence of a major disaster that results in flood damage
				claims under the national flood insurance program and that does not result in
				any loss covered by a personal lines residential property insurance
				policy—
							(1)this section
				shall not apply; and
							(2)the provisions of
				the standard flood insurance policy under the national flood insurance program
				and the appeals process established under section 205 of the
				Bunning-Bereuter-Blumenauer Flood Insurance Reform Act of 2004 (42 U.S.C. 4011
				note) and the regulations issued pursuant to such section shall apply
				exclusively.
							(j)Representatives
				of the AdministratorFor purposes of this section, the term
				representatives of the Administrator means representatives of the
				national flood insurance program who participate in the appeals process
				established under section 205 of the Bunning-Bereuter-Blumenauer Flood
				Insurance Reform Act of 2004 (42 U.S.C. 4011
				note).
						.
			127.Additional
			 authority of FEMA to collect information on claims payments
				(a)In
			 GeneralThe Administrator shall collect, from property and
			 casualty insurance companies that are authorized by the Administrator to
			 participate in the Write Your Own program any information and data needed to
			 determine the accuracy of the resolution of flood claims filed on any property
			 insured with a standard flood insurance policy obtained under the program that
			 was subject to a flood.
				(b)Type of
			 Information To Be CollectedThe information and data to be
			 collected under subsection (a) may include—
					(1)any adjuster
			 estimates made as a result of flood damage, and if the insurance company also
			 insures the property for wind damage—
						(A)any adjuster
			 estimates for both wind and flood damage;
						(B)the amount paid
			 to the property owner for wind and flood claims;
						(C)the total amount
			 paid to the policyholder for damages as a result of the event that caused the
			 flooding and other losses;
						(2)any amounts paid
			 to the policyholder by the insurance company for damages to the insured
			 property other than flood damages; and
					(3)the total amount
			 paid to the policyholder by the insurance company for all damages incurred to
			 the insured property as a result of the flood.
					128.Oversight and
			 expense reimbursements of insurance companies
				(a)Submission of
			 Biennial Reports
					(1)To the
			 AdministratorNot later than 20 days after the date of the
			 enactment of this Act, each property and casualty insurance company that is
			 authorized by the Administrator to participate in the Write Your Own program
			 shall submit to the Administrator any biennial report required by the Federal
			 Emergency Management Agency to be prepared in the prior 5 years by such
			 company.
					(2)To
			 GAONot later than 10 days after the submission of the biennial
			 reports under paragraph (1), the Administrator shall submit all such reports to
			 the Comptroller General of the United States.
					(3)Notice to
			 congress of failure to complyThe Administrator shall notify and
			 report to the Committee on Banking, Housing, and Urban Affairs of the Senate
			 and the Committee on Financial Services of the House of Representatives on any
			 property and casualty insurance company participating in the Write Your Own
			 program that failed to submit its biennial reports as required under paragraph
			 (1).
					(4)Failure to
			 complyA property and casualty insurance company that is
			 authorized by the Administrator to participate in the Write Your Own program
			 which fails to comply with the reporting requirement under this subsection or
			 the requirement under section 62.23(j)(1) of title 44, Code of Federal
			 Regulations (relating to biennial audit of the flood insurance financial
			 statements) shall be subject to a civil penalty in an amount equal to $1,000
			 per day for each day that the company remains in noncompliance with either such
			 requirement.
					(b)Methodology To
			 Determine Reimbursed ExpensesNot later than 180 days after the
			 date of the enactment of this Act, the Administrator shall develop a
			 methodology for determining the appropriate amounts that participating property
			 and casualty insurance companies should be reimbursed for selling, writing, and
			 servicing flood insurance policies and adjusting flood insurance claims on
			 behalf of the National Flood Insurance Program. The methodology shall be
			 developed using actual expense data for the flood insurance line and can be
			 derived from—
					(1)flood insurance
			 expense data produced by participating property and casualty insurance
			 companies;
					(2)flood insurance
			 expense data collected by the National Association of Insurance Commissioners;
			 or
					(3)a combination of
			 the methodologies described in paragraphs (1) and (2).
					(c)Submission of
			 Expense ReportsTo develop the methodology established under
			 subsection (b), the Administrator may require each property and casualty
			 insurance company participating in the Write Your Own program to submit a
			 report to the Administrator, in a format determined by the Administrator and
			 within 60 days of the request, that details the expense levels of each such
			 company for selling, writing, and servicing standard flood insurance policies
			 and adjusting and servicing claims.
				(d)FEMA Rulemaking
			 on Reimbursement of Expenses Under the WYO ProgramNot later than
			 12 months after the date of the enactment of this Act, the Administrator shall
			 conduct a rulemaking proceeding to formulate revised expense reimbursements to
			 property and casualty insurance companies participating in the Write Your Own
			 program for their expenses (including their operating and administrative
			 expenses for adjustment of claims) in selling, writing, and servicing standard
			 flood insurance policies, including how such companies shall be reimbursed in
			 both catastrophic and noncatastrophic years. Such reimbursements shall be
			 structured to ensure reimbursements track the actual expenses, including
			 standard business costs and operating expenses, of such companies as close as
			 practicably possible.
				(e)Report of the
			 AdministratorNot later than 60 days after the effective date of
			 any final rule established pursuant to subsection (d), the Administrator shall
			 submit to the Committee on Banking, Housing, and Urban Affairs of the Senate
			 and the Committee on Financial Services of the House of Representatives a
			 report containing—
					(1)the specific
			 rationale and purposes of such rule;
					(2)the reasons for
			 the adoption of the policies contained in such rule; and
					(3)the degree to
			 which such rule accurately represents the true operating costs and expenses of
			 property and casualty insurance companies participating in the Write Your Own
			 program.
					(f)GAO Study and
			 Report on Expenses of WYO Program
					(1)StudyNot
			 later than 180 days after the effective date of the final rule established
			 pursuant to subsection (d), the Comptroller General of the United States
			 shall—
						(A)conduct a study
			 on the efficacy, adequacy, and sufficiency of the final rules established
			 pursuant to subsection (d); and
						(B)report to the
			 Committee on Banking, Housing, and Urban Affairs of the Senate and the
			 Committee on Financial Services of the House of Representatives on the findings
			 of the study conducted under subparagraph (A).
						(2)GAO
			 AuthorityIn conducting the study and report required under
			 paragraph (1), the Comptroller General—
						(A)may use any
			 previous findings, studies, or reports that the Comptroller General previously
			 completed on the Write Your Own program;
						(B)shall determine
			 if—
							(i)the
			 final rules established pursuant to subsection (d) allow the Federal Emergency
			 Management Agency to access adequate information regarding the actual expenses
			 of property and casualty insurance companies participating in the Write Your
			 Own program; and
							(ii)the actual
			 reimbursements paid out under the final rule established in subsection (d)
			 accurately reflect the expenses reported by property and casualty insurance
			 companies participating in the Write Your Own program, including the standard
			 business costs and operating expenses of such companies; and
							(C)shall analyze the
			 effect of such rules on the level of participation of property and casualty
			 insurers in the Write Your Own program.
						129.Mitigation
				(a)Mitigation
			 assistance grantsSection 1366 of the National Flood Insurance
			 Act of 1968 (42 U.S.C. 4104c) is amended—
					(1)by striking
			 subsections (b), (d), (f), (g), (h), (k), and (m);
					(2)by redesignating
			 subsections (c), (e), (i), and (j) as subsections (b), (c), (e), and (f),
			 respectively;
					(3)in subsection
			 (a), by striking the last sentence and inserting the
			 following:
						
							Such financial assistance shall be
			 made available—(1)to States and
				communities in the form of grants under this section for carrying out
				mitigation activities;
							(2)to States and
				communities in the form of grants under this section for carrying out
				mitigation activities that reduce flood damage to severe repetitive loss
				structures; and
							(3)to property
				owners in the form of direct grants under this section for carrying out
				mitigation activities that reduce flood damage to individual structures for
				which 2 or more claim payments for losses have been made under flood insurance
				coverage under this title if the Administrator, after consultation with the
				State and community, determines that neither the State nor community in which
				such a structure is located has the capacity to manage such
				grants.
							;
					(4)in subsection
			 (b), as so redesignated, in the first sentence—
						(A)by striking
			 and provides protection against and inserting provides
			 for reduction of; and
						(B)by inserting
			 before the period at the end the following: , and may be included in a
			 multi-hazard mitigation plan;
						(5)in subsection
			 (c), as so redesignated—
						(A)in paragraph (1),
			 by striking (1) Use of
			 amounts.— and all that follows through the end of the
			 first sentence and inserting the following:
							
								(1)Requirement of
				consistency with approved mitigation planAmounts provided under
				this section may be used only for mitigation activities that are consistent
				with mitigation plans that are approved by the Administrator and identified
				under paragraph
				(4).
								;
						(B)by striking
			 paragraphs (2), (3), and (4) and inserting the following new paragraphs:
							
								(2)Requirements of
				technical feasibility, cost effectiveness, and interest of
				nfifThe Administrator may approve only mitigation activities
				that the Administrator determines are technically feasible and cost-effective
				and in the interest of, and represent savings to, the National Flood Insurance
				Fund. In making such determinations, the Administrator shall take into
				consideration recognized ancillary benefits.
								(3)Priority for
				mitigation assistanceIn providing grants under this section for
				mitigation activities, the Administrator shall give priority for funding to
				activities that the Administrator determines will result in the greatest
				savings to the National Flood Insurance Fund, including activities for—
									(A)severe repetitive
				loss structures;
									(B)repetitive loss
				structures; and
									(C)other subsets of
				structures as the Administrator may
				establish.
									;
						(C)by redesignating
			 paragraph (5) as paragraph (4);
						(D)in paragraph (4),
			 as so redesignated—
							(i)in
			 the matter preceding subparagraph (A), by striking The Director
			 and all that follows through Such activities may and inserting
			 Eligible activities under a mitigation plan may;
							(ii)by
			 striking subparagraphs (E) and (H);
							(iii)by
			 redesignating subparagraphs (D), (F), and (G) as subparagraphs (E), (G), and
			 (H), respectively;
							(iv)by
			 inserting after subparagraph (C) the following new subparagraph:
								
									(D)elevation,
				relocation, or floodproofing of utilities (including equipment that serve
				structures);
									;
							(v)by
			 inserting after subparagraph (E), as so redesignated, the following new
			 subparagraph:
								
									(F)the development
				or update of mitigation plans by a State or community which meet the planning
				criteria established by the Administrator, except that the amount from grants
				under this section that may be used under this subparagraph may not exceed
				$50,000 for any mitigation plan of a State or $25,000 for any mitigation plan
				of a
				community;
									;
							(vi)in
			 subparagraph (H); as so redesignated, by striking and at the
			 end; and
							(vii)by adding at
			 the end the following new subparagraphs:
								
									(I)other mitigation
				activities not described in subparagraphs (A) through (G) or the regulations
				issued under subparagraph (H), that are described in the mitigation plan of a
				State or community; and
									(J)without regard to
				the requirements under subsections (d)(1) and (d)(2), and if the State applied
				for and was awarded at least $1,000,000 in grants available under this section
				in the prior fiscal year, technical assistance to communities to identify
				eligible activities, to develop grant applications, and to implement grants
				awarded under this section, not to exceed $50,000 to any one State in any
				fiscal
				year.
									;
							(E)by adding at the
			 end the following new paragraph:
							
								(5)Eligibility of
				demolition and rebuilding of propertiesThe Administrator shall
				consider as an eligible activity the demolition and rebuilding of properties to
				at least base flood elevation or greater, if required by the Administrator or
				if required by any State regulation or local ordinance, and in accordance with
				criteria established by the
				Administrator.
								;
				and
						(6)by inserting
			 after subsection (c), as so redesignated, the following new subsection:
						
							(d)Matching
				requirementThe Administrator may provide grants for eligible
				mitigation activities as follows:
								(1)Severe
				repetitive loss structuresIn the case of mitigation activities
				to severe repetitive loss structures, in an amount up to 100 percent of all
				eligible costs.
								(2)Repetitive loss
				structuresIn the case of mitigation activities to repetitive
				loss structures, in an amount up to 90 percent of all eligible costs.
								(3)Other
				mitigation activitiesIn the case of all other mitigation
				activities, in an amount up to 75 percent of all eligible
				costs.
								;
					(7)in subsection
			 (e)(2), as so redesignated—
						(A)by striking
			 certified under subsection (g) and inserting required
			 under subsection (d); and
						(B)by striking
			 3 times the amount and inserting the
			 amount;
						(8)in subsection
			 (f)(1), as so redesignated, by striking Riegle Community Development and
			 Regulatory Improvement Act of 1994 and inserting Flood Insurance Reform and Modernization Act of
			 2011; and
					(9)by adding at the
			 end the following new subsections:
						
							(g)Failure To make
				grant award within 5 yearsFor any application for a grant under
				this section for which the Administrator fails to make a grant award within 5
				years of the date of the application, the grant application shall be considered
				to be denied and any funding amounts allocated for such grant applications
				shall remain in the National Flood Mitigation Fund under section 1367 of this
				title and shall be made available for grants under this section.
							(h)DefinitionsFor
				purposes of this section, the following definitions shall apply:
								(1)CommunityThe
				term community means—
									(A)a political
				subdivision that—
										(i)has zoning and
				building code jurisdiction over a particular area having special flood hazards;
				and
										(ii)is participating
				in the national flood insurance program; or
										(B)a political
				subdivision of a State, or other authority, that is designated by political
				subdivisions, all of which meet the requirements of subparagraph (A), to
				administer grants for mitigation activities for such political
				subdivisions.
									(2)Repetitive loss
				structureThe term repetitive loss structure has the
				meaning given such term in section 1370.
								(3)Severe
				repetitive loss structureThe term severe repetitive loss
				structure means a structure that—
									(A)is covered under
				a contract for flood insurance made available under this title; and
									(B)has incurred
				flood-related damage—
										(i)for which 4 or
				more separate claims payments have been made under flood insurance coverage
				under this title, with the amount of each such claim exceeding $5,000, and with
				the cumulative amount of such claims payments exceeding $20,000; or
										(ii)for which at
				least 2 separate claims payments have been made under such coverage, with the
				cumulative amount of such claims exceeding the value of the insured
				structure.
										.
					(b)Elimination of
			 grants program for repetitive insurance claims propertiesChapter
			 I of the National Flood Insurance Act of 1968 is amended by striking section
			 1323 (42 U.S.C. 4030).
				(c)Elimination of
			 pilot program for mitigation of severe repetitive loss
			 propertiesChapter III of the National Flood Insurance Act of
			 1968 is amended by striking section 1361A (42 U.S.C. 4102a).
				(d)National flood
			 insurance fundSection 1310(a) of the National Flood Insurance
			 Act of 1968 (42 U.S.C. 4017(a)) is amended—
					(1)in paragraph (6),
			 by inserting and after the semicolon;
					(2)in paragraph (7),
			 by striking the semicolon and inserting a period; and
					(3)by striking
			 paragraphs (8) and (9).
					(e)National flood
			 mitigation fundSection 1367 of the National Flood Insurance Act
			 of 1968 (42 U.S.C. 4104d) is amended—
					(1)in subsection
			 (b)—
						(A)by striking
			 paragraph (1) and inserting the following new paragraph:
							
								(1)in each fiscal
				year, amounts from the National Flood Insurance Fund not to exceed $90,000,000
				and to remain available until expended, of which—
									(A)not more than
				$40,000,000 shall be available pursuant to subsection (a) of this section for
				assistance described in section 1366(a)(1);
									(B)not more than
				$40,000,000 shall be available pursuant to subsection (a) of this section for
				assistance described in section 1366(a)(2); and
									(C)not more than
				$10,000,000 shall be available pursuant to subsection (a) of this section for
				assistance described in section
				1366(a)(3);
									;
				and
						(B)in paragraph (3),
			 by striking section 1366(i) and inserting section
			 1366(e);
						(2)in subsection
			 (c), by striking sections 1366 and 1323 and inserting
			 section 1366;
					(3)by redesignating
			 subsections (d) and (e) as subsections (f) and (g), respectively; and
					(4)by inserting
			 after subsection (c) the following new subsections:
						
							(d)Prohibition on
				offsetting collectionsNotwithstanding any other provision of
				this title, amounts made available pursuant to this section shall not be
				subject to offsetting collections through premium rates for flood insurance
				coverage under this title.
							(e)Continued
				Availability and ReallocationAny amounts made available pursuant
				to subparagraph (A), (B), or (C) of subsection (b)(1) that are not used in any
				fiscal year shall continue to be available for the purposes specified in such
				subparagraph of subsection (b)(1) pursuant to which such amounts were made
				available, unless the Administrator determines that reallocation of such unused
				amounts to meet demonstrated need for other mitigation activities under section
				1366 is in the best interest of the National Flood Insurance
				Fund.
							.
					(f)Increased cost
			 of compliance coverageSection 1304(b)(4) of the National Flood
			 Insurance Act of 1968 (42 U.S.C. 4011(b)(4)) is amended—
					(1)by striking
			 subparagraph (B); and
					(2)by redesignating
			 subparagraphs (C), (D), and (E) as subparagraphs (B), (C), and (D),
			 respectively.
					130.Flood
			 Protection Structure Accreditation Task Force
				(a)DefinitionsIn
			 this section—
					(1)the term
			 flood protection structure accreditation requirements means the
			 requirements established under section 65.10 of title 44, Code of Federal
			 Regulations, for levee systems to be recognized on maps created for purposes of
			 the National Flood Insurance Program;
					(2)the term
			 National Committee on Levee Safety means the Committee on Levee
			 Safety established under section 9003 of the National Levee Safety Act of 2007
			 (33 U.S.C. 3302); and
					(3)the term
			 task force means the Flood Protection Structure Accreditation Task
			 Force established under subsection (b).
					(b)Establishment
					(1)In
			 generalThe Administrator and
			 the Secretary of the Army, acting through the Chief of Engineers, in
			 cooperation with the National Committee on Levee Safety, shall jointly
			 establish a Flood Protection Structure Accreditation Task Force.
					(2)Duties
						(A)Developing
			 processThe task force shall
			 develop a process to better align the information and data collected by or for
			 the United States Army Corps of Engineers under the Inspection of Completed
			 Works Program with the flood protection structure accreditation requirements so
			 that—
							(i)information and data collected for either
			 purpose can be used interchangeably; and
							(ii)information and data collected by or for
			 the United States Army Corps of Engineers under the Inspection of Completed
			 Works Program is sufficient to satisfy the flood protection structure
			 accreditation requirements.
							(B)Gathering
			 recommendationsThe task
			 force shall gather, and consider in the process developed under subparagraph
			 (A), recommendations from interested persons in each region relating to the
			 information, data, and accreditation requirements described in subparagraph
			 (A).
						(3)ConsiderationsIn
			 developing the process under paragraph (2), the task force shall consider
			 changes to—
						(A)the information
			 and data collected by or for the United States Army Corps of Engineers under
			 the Inspection of Completed Works Program; and
						(B)the flood
			 protection structure accreditation requirements.
						(4)Rule of
			 constructionNothing in this section shall be construed to
			 require a reduction in the level of public safety and flood control provided by
			 accredited levees, as determined by the Administrator for purposes of this
			 section.
					(c)ImplementationThe
			 Administrator and the Secretary of the Army, acting through the Chief of
			 Engineers, shall implement the process developed by the task force under
			 subsection (b).
				(d)ReportsThe
			 Administrator and the Secretary of the Army, acting through the Chief of
			 Engineers, in cooperation with the National Committee on Levee Safety, shall
			 jointly submit to the Committee on Banking, Housing, and Urban Affairs and the
			 Committee on Environment and Public Works of the Senate and the Committee on
			 Financial Services, the Committee on Transportation and Infrastructure, and the
			 Committee on Natural Resources of the House of Representatives reports
			 concerning the activities of the task force and the implementation of the
			 process developed by the task force under subsection (b), including—
					(1)an interim
			 report, not later than 180 days after the date of enactment of this Act;
			 and
					(2)a final report,
			 not later than 1 year after the date of enactment of this Act.
					(e)TerminationThe
			 task force shall terminate on the date of submission of the report under
			 subsection (d)(2).
				131.Flood in
			 progress determinations
				(a)Report
					(1)ReviewThe
			 Administrator shall review—
						(A)the processes and
			 procedures for determining that a flood event has commenced or is in progress
			 for purposes of flood insurance coverage made available under the National
			 Flood Insurance Program;
						(B)the processes and
			 procedures for providing public notification that such a flood event has
			 commenced or is in progress;
						(C)the processes and
			 procedures regarding the timing of public notification of flood insurance
			 requirements and availability; and
						(D)the effects and
			 implications that weather conditions, including rainfall, snowfall, projected
			 snowmelt, existing water levels, and other conditions, have on the
			 determination that a flood event has commenced or is in progress.
						(2)ReportNot
			 later than 6 months after the date of enactment of this Act, the Administrator
			 shall submit a report to Congress that describes—
						(A)the results and
			 conclusions of the review under paragraph (1); and
						(B)any actions
			 taken, or proposed actions to be taken, by the Administrator to provide for
			 more precise and technical processes and procedures for determining that a
			 flood event has commenced or is in progress.
						(b)Effective date
			 of policies covering properties affected by flooding of the Missouri River in
			 2011
					(1)Eligible
			 coverageFor purposes of this
			 subsection, the term eligible coverage means coverage under a new
			 contract for flood insurance coverage under the National Flood Insurance
			 Program, or a modification to coverage under an existing flood insurance
			 contract, for property damaged by the flooding of the Missouri River that
			 commenced on June 1, 2011, that was purchased or made during the period
			 beginning May 1, 2011, and ending June 6, 2011.
					(2)Effective
			 datesNotwithstanding section
			 1306(c) of the National Flood Insurance Act of 1968 (42 U.S.C. 4013(c)), or any
			 other provision of law, any eligible coverage shall—
						(A)be deemed to take effect on the date that
			 is 30 days after the date on which all obligations for the eligible coverage
			 (including completion of the application and payment of any initial premiums
			 owed) are satisfactorily completed; and
						(B)cover damage to
			 property occurring after the effective date described in subparagraph (A) that
			 resulted from the flooding of the Missouri River that commenced on June 1,
			 2011, if the property did not suffer damage or loss as a result of such
			 flooding before the effective date described in subparagraph (A).
						132.Clarification
			 of residential and commercial coverage limitsSection 1306(b) of the National Flood
			 Insurance Act of 1968 (42 U.S.C. 4013(b)) is amended—
				(1)in paragraph
			 (2)—
					(A)by striking
			 in the case of any residential property and inserting in
			 the case of any residential building designed for the occupancy of from one to
			 four families; and
					(B)by striking
			 shall be made available to every insured upon renewal and every
			 applicant for insurance so as to enable such insured or applicant to receive
			 coverage up to a total amount (including such limits specified in paragraph
			 (1)(A)(i)) of $250,000 and inserting shall be made available,
			 with respect to any single such building, up to an aggregate liability
			 (including such limits specified in paragraph (1)(A)(i)) of $250,000;
			 and
					(2)in paragraph
			 (4)—
					(A)by striking
			 in the case of any nonresidential property, including churches,
			 and inserting in the case of any nonresidential building, including a
			 church,; and
					(B)by striking
			 shall be made available to every insured upon renewal and every
			 applicant for insurance, in respect to any single structure, up to a total
			 amount (including such limit specified in subparagraph (B) or (C) of paragraph
			 (1), as applicable) of $500,000 for each structure and $500,000 for any
			 contents related to each structure and inserting shall be made
			 available with respect to any single such building, up to an aggregate
			 liability (including such limits specified in subparagraph (B) or (C) of
			 paragraph (1), as applicable) of $500,000, and coverage shall be made available
			 up to a total of $500,000 aggregate liability for contents owned by the
			 building owner and $500,000 aggregate liability for each unit within the
			 building for contents owned by the tenant.
					133.Local data
			 requirement
				(a)In
			 generalNotwithstanding any other provision of this title, no
			 area or community participating in the National Flood Insurance Program that is
			 or includes a community that is identified by the Administrator as Community
			 Identification Number 360467 and impacted by the Jamaica Bay flooding source or
			 identified by the Administrator as Community Identification Number 360495 may
			 be or become designated as an area of special flood hazards for purposes of the
			 National Flood Insurance Program, unless the designation is made on the basis
			 of—
					(1)flood hazard
			 analyses of hydrologic, hydraulic, or coastal flood hazards that have been
			 properly calibrated and validated, and are specific and directly relevant to
			 the geographic area being studied; and
					(2)ground elevation
			 information of sufficient accuracy and precision to meet the guidelines of the
			 Administration for accuracy at the 95 percent confidence level.
					(b)Remapping
					(1)Remapping
			 requiredIf the Administrator determines that an area described
			 in subsection (a) has been designated as an area of special flood hazard on the
			 basis of information that does not comply with the requirements under
			 subsection (a), the Administrator shall revise and update any National Flood
			 Insurance Program rate map for the area—
						(A)using information
			 that complies with the requirements under subsection (a); and
						(B)in accordance
			 with the procedures established under section 1363 of the National Flood
			 Insurance Act of 1968 (42 U.S.C. 4104) for flood elevation
			 determinations.
						(2)DeadlineThe
			 Administrator shall issue a preliminary National Flood Insurance Program rate
			 map resulting from a revision and update required under paragraph (1) not later
			 than 1 year after the date of enactment of this Act.
					(3)Risk premium
			 rate clarificationAny increase in the risk premium rate for a
			 property in an area for which the Administrator has made a determination under
			 paragraph (1) shall be phased in, in accordance with the schedule set forth
			 under section 1308(h) of the National Flood Insurance Act of 1968 (42 U.S.C.
			 4015(h)), as added by this Act. The provisions of this paragraph terminate on
			 the effective date of the National Flood Insurance Program rate map for the
			 area revised and updated in accordance with paragraph (1).
					134.Eligibility
			 for flood insurance for persons residing in communities that have made adequate
			 progress on the construction, reconstruction, or improvement of a flood
			 protection system
				(a)Eligibility for
			 flood insurance coverage
					(1)In
			 generalNotwithstanding any other provision of law, a person
			 residing in a community that the Administrator determines has made adequate
			 progress on the reconstruction or improvement of a flood protection system that
			 will afford flood protection for a 100-year floodplain (without regard to the
			 level of Federal funding of or participation in the construction,
			 reconstruction, or improvement), shall be eligible for flood insurance coverage
			 under the National Flood Insurance Program—
						(A)if the person
			 resides in a community that is a participant in the National Flood Insurance
			 Program; and
						(B)at a risk premium
			 rate that does not exceed the risk premium rate that would be chargeable if the
			 flood protection system had been completed.
						(2)Adequate
			 progress
						(A)Reconstruction
			 or improvementFor purposes of paragraph (1), the Administrator
			 shall determine that a community has made adequate progress on the
			 reconstruction or improvement of a flood protection system if—
							(i)100
			 percent of the project cost has been authorized;
							(ii)not less than 60
			 percent of the project cost has been secured or appropriated;
							(iii)not less than
			 50 percent of the flood protection system has been assessed as being without
			 deficiencies; and
							(iv)the
			 reconstruction or improvement has a project schedule that does not exceed 5
			 years, beginning on the date on which the reconstruction or construction of the
			 improvement commences.
							(B)ConsiderationsIn
			 determining whether a flood protection system have been assessed as being
			 without deficiencies, the Administrator shall consider the requirements under
			 section 65.10 of chapter 44, Code of Federal Regulations, or any successor
			 thereto.
						(b)Termination of
			 eligibility
					(1)Adequate
			 continuing progressThe Administrator shall issue rules to
			 establish a method of determining whether a community has made adequate
			 continuing progress on the reconstruction or improvement of a flood protection
			 system that includes—
						(A)a requirement
			 that the Administrator shall—
							(i)consult with the
			 owner of the flood protection system—
								(I)6 months after
			 the date of a determination under subsection (a);
								(II)18 months after
			 the date of a determination under subsection (a); and
								(III)36 months after
			 the date of a determination under subsection (a); and
								(ii)after each
			 consultation under clause (i), determine whether the reconstruction or
			 improvement is reasonably likely to be completed in accordance with the project
			 schedule described in subsection (a)(2)(A)(iv); and
							(B)a requirement
			 that, if the Administrator makes a determination under subparagraph (A)(ii)
			 that reconstruction or improvement is not reasonably likely to be completed in
			 accordance with the project schedule, the Administrator shall—
							(i)not
			 later than 30 days after the date of the determination, notify the owner of the
			 flood protection system of the determination and provide the rationale and
			 evidence for the determination; and
							(ii)provide the
			 owner of the flood protection system the opportunity to appeal the
			 determination.
							(2)TerminationThe
			 Administrator shall terminate the eligibility for flood insurance coverage
			 under the National Flood Insurance Program of persons residing in a community
			 with respect to which the Administrator made a determination under subsection
			 (a) if—
						(A)the Administrator
			 determines that the community has not made adequate continuing progress;
			 or
						(B)on the date that
			 is 5 years after the date on which the reconstruction or construction of the
			 improvement commences, the project has not been completed.
						(3)WaiverA
			 person whose eligibility would otherwise be terminated under paragraph (2)(B)
			 shall continue to be eligible to purchase flood insurance coverage described in
			 subsection (a) if the Administrator determines—
						(A)the community has
			 made adequate continuing progress on the reconstruction or improvement of a
			 flood protection system; and
						(B)there is a
			 reasonable expectation that the reconstruction or improvement of the flood
			 protection system will be completed not later than 1 year after the date of the
			 determination under this paragraph.
						(4)Risk premium
			 rateIf the Administrator terminates the eligibility of persons
			 residing in a community to purchase flood insurance coverage described in
			 subsection (a), the Administrator shall establish an appropriate risk premium
			 rate for flood insurance coverage under the National Flood Insurance Program
			 for persons residing in the community that purchased flood insurance coverage
			 before the date on which the termination of eligibility takes effect, taking
			 into consideration the then-current state of the flood protection
			 system.
					135.Studies and
			 reports
				(a)Report on
			 Expanding the National Flood Insurance ProgramNot later than 1
			 year after the date of the enactment of this Act, the Comptroller General of
			 the United States shall conduct a study and submit a report to the Committee on
			 Banking, Housing, and Urban Affairs of the Senate and the Committee on
			 Financial Services of the House of Representatives, on—
					(1)the number of
			 flood insurance policy holders currently insuring—
						(A)a residential
			 structure up to the maximum available coverage amount, as established in
			 section 61.6 of title 44, Code of Federal Regulations, of—
							(i)$250,000 for the
			 structure; and
							(ii)$100,000 for the
			 contents of such structure; or
							(B)a commercial
			 structure up to the maximum available coverage amount, as established in
			 section 61.6 of title 44, Code of Federal Regulations, of $500,000;
						(2)the increased
			 losses the National Flood Insurance Program would have sustained during the
			 2004 and 2005 hurricane season if the National Flood Insurance Program had
			 insured all policyholders up to the maximum conforming loan limit for fiscal
			 year 2006 of $417,000, as established under section 302(b)(2) of the Federal
			 National Mortgage Association Charter Act (12 U.S.C. 1717(b)(2));
					(3)the availability
			 in the private marketplace of flood insurance coverage in amounts that exceed
			 the current limits of coverage amounts established in section 61.6 of title 44,
			 Code of Federal Regulations; and
					(4)what effect, if
			 any—
						(A)raising the
			 current limits of coverage amounts established in section 61.6 of title 44,
			 Code of Federal Regulations, would have on the ability of private insurers to
			 continue providing flood insurance coverage; and
						(B)reducing the
			 current limits of coverage amounts established in section 61.6 of title 44,
			 Code of Federal Regulations, would have on the ability of private insurers to
			 provide sufficient flood insurance coverage to effectively replace the current
			 level of flood insurance coverage being provided under the National Flood
			 Insurance Program.
						(b)Report of the
			 Administrator on Activities Under the National Flood Insurance Program
					(1)In
			 generalThe Administrator shall, on an annual basis, submit a
			 full report on the operations, activities, budget, receipts, and expenditures
			 of the National Flood Insurance Program for the preceding 12-month period to
			 the Committee on Banking, Housing, and Urban Affairs of the Senate and the
			 Committee on Financial Services of the House of Representatives.
					(2)TimingEach
			 report required under paragraph (1) shall be submitted to the committees
			 described in paragraph (1) not later than 3 months following the end of each
			 fiscal year.
					(3)ContentsEach
			 report required under paragraph (1) shall include—
						(A)the current
			 financial condition and income statement of the National Flood Insurance Fund
			 established under section 1310 of the National Flood Insurance Act of 1968 (42
			 U.S.C. 4017), including—
							(i)premiums paid
			 into such Fund;
							(ii)policy claims
			 against such Fund; and
							(iii)expenses in
			 administering such Fund;
							(B)the number and
			 face value of all policies issued under the National Flood Insurance Program
			 that are in force;
						(C)a description and
			 summary of the losses attributable to repetitive loss structures;
						(D)a description and
			 summary of all losses incurred by the National Flood Insurance Program due
			 to—
							(i)hurricane related
			 damage; and
							(ii)nonhurricane
			 related damage;
							(E)the amounts made
			 available by the Administrator for mitigation assistance under section
			 1366(c)(4) of the National Flood Insurance Act of 1968 (42 U.S.C. 4104c(c)(4)
			 for the purchase of properties substantially damaged by flood for that fiscal
			 year, and the actual number of flood damaged properties purchased and the total
			 cost expended to purchase such properties;
						(F)the estimate of
			 the Administrator as to the average historical loss year, and the basis for
			 that estimate;
						(G)the estimate of
			 the Administrator as to the maximum amount of claims that the National Flood
			 Insurance Program would have to expend in the event of a catastrophic
			 year;
						(H)the
			 average—
							(i)amount of
			 insurance carried per flood insurance policy;
							(ii)premium per
			 flood insurance policy; and
							(iii)loss per flood
			 insurance policy; and
							(I)the number of
			 claims involving damages in excess of the maximum amount of flood insurance
			 available under the National Flood Insurance Program and the sum of the amount
			 of all damages in excess of such amount.
						(c)GAO Study on
			 Pre-FIRM StructuresNot later than 1 year after the date of the
			 enactment of this Act, the Comptroller General of the United States shall
			 conduct a study and submit a report to the Committee on Banking, Housing, and
			 Urban Affairs of the Senate and the Committee on Financial Services of the
			 House of Representatives, on the—
					(1)composition of
			 the remaining pre-FIRM structures that are explicitly receiving discounted
			 premium rates under section 1307 of the National Flood Insurance Act of 1968
			 (42 U.S.C. 4014), including the historical basis for the receipt of such
			 subsidy and the extent to which pre-FIRM structures are currently owned by the
			 same owners of the property at the time of the original FIRM;
					(2)number and fair
			 market value of such structures;
					(3)respective income
			 level of the owners of such structures;
					(4)number of times
			 each such structure has been sold since 1968, including specific dates, sales
			 price, and any other information the Secretary determines appropriate;
					(5)total losses
			 incurred by such structures since the establishment of the National Flood
			 Insurance Program compared to the total losses incurred by all structures that
			 are charged a nondiscounted premium rate;
					(6)total cost of
			 foregone premiums since the establishment of the National Flood Insurance
			 Program, as a result of the subsidies provided to such structures;
					(7)annual cost as a
			 result of the subsidies provided to such structures;
					(8)the premium
			 income collected and the losses incurred by the National Flood Insurance
			 Program as a result of such explicitly subsidized structures compared to the
			 premium income collected and the losses incurred by such Program as a result of
			 structures that are charged a nondiscounted premium rate, on a State-by-State
			 basis; and
					(9)the options for
			 eliminating the subsidy to such structures.
					(d)GAO Review of
			 FEMA ContractorsThe Comptroller General of the United States, in
			 conjunction with the Office of the Inspector General of the Department of
			 Homeland Security, shall—
					(1)conduct a review
			 of the 3 largest contractors the Administrator uses in administering the
			 National Flood Insurance Program; and
					(2)not later than 18
			 months after the date of the enactment of this Act, submit a report on the
			 findings of such review to the Administrator, the Committee on Banking,
			 Housing, and Urban Affairs of the Senate, and the Committee on Financial
			 Services of the House of Representatives.
					136.Reinsurance
				(a)Reinsurance
			 assessment
					(1)Private market
			 pricing assessmentNot later than 12 months after the date of the
			 enactment of this Act, the Administrator shall submit to Congress a report
			 that—
						(A)assesses the
			 capacity of the private reinsurance, capital, and financial markets to assist
			 communities, on a voluntary basis, in managing the full range of financial
			 risks associated with flooding by requesting proposals to assume a portion of
			 the insurance risk of the National Flood Insurance Program;
						(B)describes any
			 responses to the request for proposals under subparagraph (A);
						(C)assesses whether
			 the rates and terms contained in any proposals received by the Administrator
			 are—
							(i)reasonable and
			 appropriate; and
							(ii)in
			 an amount sufficient to maintain the ability of the National Flood Insurance
			 Program to pay claims;
							(D)describes the
			 extent to which carrying out the proposals received by the Administrator would
			 minimize the likelihood that the Administrator would use the borrowing
			 authority under section 1309 of the National Flood Insurance Act of 1968 (42
			 U.S.C. 4016);
						(E)describes
			 fluctuations in historical reinsurance rates; and
						(F)includes an
			 economic cost-benefit analysis of the impact on the National Flood Insurance
			 Program if the Administrator were to exercise the authority under section
			 1335(a)(2) of the National Flood Insurance Act of 1968 (42 U.S.C. 4055(a)(2)),
			 as added by this section, to secure reinsurance of coverage provided by the
			 National Flood Insurance Program from the private market.
						(2)Protocol for
			 release of dataThe Administrator shall develop a protocol,
			 including adequate privacy protections, to provide for the release of data
			 sufficient to conduct the assessment required under paragraph (1).
					(b)ReinsuranceThe
			 National Flood Insurance Act of 1968 (42 U.S.C. 4011 et seq.) is
			 amended—
					(1)in section
			 1331(a)(2) (42 U.S.C. 4051(a)(2)), by inserting , including as
			 reinsurance of coverage provided by the flood insurance program before
			 , on such terms;
					(2)in section
			 1332(c)(2) (42 U.S.C. 4052(c)(2)), by inserting or reinsurance
			 after flood insurance coverage;
					(3)in section
			 1335(a) (42 U.S.C. 4055(a))—
						(A)by striking
			 The Director and inserting the following:
							
								(1)In
				generalThe Administrator
								;
				and
						(B)by adding at the
			 end the following:
							
								(2)Private
				reinsuranceThe Administrator is authorized to secure reinsurance
				of coverage provided by the flood insurance program from the private market at
				rates and on terms determined by the Administrator to be reasonable and
				appropriate, in an amount sufficient to maintain the ability of the program to
				pay
				claims.
								;
						(4)in section
			 1346(a) (12 U.S.C. 4082(a))—
						(A)in the matter
			 preceding paragraph (1), by inserting after for the purpose of
			 the following: securing reinsurance of insurance coverage provided by
			 the program or for the purpose of;
						(B)in paragraph
			 (1)—
							(i)by
			 striking estimating and inserting Estimating;
			 and
							(ii)by
			 striking the semicolon at the end and inserting a period;
							(C)in paragraph
			 (2)—
							(i)by
			 striking receiving and inserting Receiving;
			 and
							(ii)by
			 striking the semicolon at the end and inserting a period;
							(D)in paragraph
			 (3)—
							(i)by
			 striking making and inserting Making; and
							(ii)(ii) by striking
			 ‘; and’ and inserting a period;
							(E)by redesignating
			 paragraph (4) as paragraph (5);
						(F)in paragraph (5),
			 as so redesignated, by striking otherwise and inserting
			 Otherwise; and
						(G)by inserting
			 after paragraph (3) the following new paragraph:
							
								(4)Placing
				reinsurance coverage on insurance provided by such
				program;
								;
				and
						(5)in section
			 1370(a)(3) (42 U.S.C. 4121(a)(3)), by striking include any and
			 all that follows and inserting the following: include any organization
			 or person that is authorized to engage in the business of insurance under the
			 laws of any State, subject to the reporting requirements of the Securities
			 Exchange Act of 1934 pursuant to section 13(a) or 15(d) of such Act (15 U.S.C.
			 78m(a) and 78o(d)), or authorized by the Administrator to assume reinsurance on
			 risks insured by the flood insurance program;.
					(c)Assessment of
			 claims-paying ability
					(1)Assessment
						(A)Assessment
			 required
							(i)In
			 generalNot later than September 30 of each year, the
			 Administrator shall conduct an assessment of the ability of the National Flood
			 Insurance Program to pay claims.
							(ii)Private market
			 reinsuranceThe assessment under this paragraph for any year in
			 which the Administrator exercises the authority under section 1335(a)(2) of the
			 National Flood Insurance Act of 1968 (42 U.S.C. 4055(a)(2)), as added by this
			 section, to secure reinsurance of coverage provided by the National Flood
			 Insurance Program from the private market shall include information relating
			 the use of private sector reinsurance and reinsurance equivalents by the
			 Administrator, whether or not the Administrator used the borrowing authority
			 under section 1309 of the National Flood Insurance Act of 1968 (42 U.S.C.
			 4016).
							(iii)First
			 assessmentThe Administrator shall conduct the first assessment
			 required under this paragraph not later than September 30, 2012.
							(B)ConsiderationsIn
			 conducting an assessment under subparagraph (A), the Administrator shall take
			 into consideration regional concentrations of coverage written by the National
			 Flood Insurance Program, peak flood zones, and relevant mitigation
			 measures.
						(2)Annual report
			 of the Administrator of activities under the national flood insurance
			 programThe Administrator shall—
						(A)include the
			 results of each assessment in the report required under section 135(b);
			 and
						(B)not later than 30
			 days after the date on which the Administrator completes an assessment required
			 under paragraph (1), make the results of the assessment available to the
			 public.
						137.GAO study on
			 business interruption and additional living expenses coverages
				(a)StudyThe
			 Comptroller General of the United States shall conduct a study
			 concerning—
					(1)the availability
			 of additional living expenses and business interruption coverage in the private
			 marketplace for flood insurance;
					(2)the feasibility
			 of allowing the National Flood Insurance Program to offer such coverage at the
			 option of the consumer;
					(3)the estimated
			 cost to consumers if the National Flood Insurance Program priced such optional
			 coverage at true actuarial rates;
					(4)the impact such
			 optional coverage would have on consumer participation in the National Flood
			 Insurance Program; and
					(5)the fiscal impact
			 such optional coverage would have upon the National Flood Insurance Fund if
			 such optional coverage were included in the National Flood Insurance Program,
			 as described in paragraph (2), at the price described in paragraph (3).
					(b)ReportNot
			 later than 1 year after the date of the enactment of this Act, the Comptroller
			 General shall submit to the Committee on Banking, Housing, and Urban Affairs of
			 the Senate and the Committee on Financial Services of the House of
			 Representatives a report containing the results of the study under subsection
			 (a).
				138.Policy
			 disclosures
				(a)In
			 generalNotwithstanding any other provision of law, in addition
			 to any other disclosures that may be required, each policy under the National
			 Flood Insurance Program shall state all conditions, exclusions, and other
			 limitations pertaining to coverage under the subject policy, regardless of the
			 underlying insurance product, in plain English, in boldface type, and in a font
			 size that is twice the size of the text of the body of the policy.
				(b)ViolationsAny
			 person that violates the requirements of this section shall be subject to a
			 fine of not more than $50,000 at the discretion of the Administrator.
				139.Report on
			 inclusion of building codes in floodplain management criteriaNot later than 6 months after the date of
			 the enactment of this Act, the Administrator of the Federal Emergency
			 Management Agency shall conduct a study and submit a report to the Committee on
			 Banking, Housing, and Urban Affairs of the Senate and the Committee on
			 Financial Services of the House of Representatives regarding the impact,
			 effectiveness, and feasibility of amending section 1361 of the National Flood
			 Insurance Act of 1968 (42 U.S.C. 4102) to include widely used and nationally
			 recognized building codes as part of the floodplain management criteria
			 developed under such section, and shall determine—
				(1)the regulatory,
			 financial, and economic impacts of such a building code requirement on
			 homeowners, States and local communities, local land use policies, and the
			 Federal Emergency Management Agency;
				(2)the resources
			 required of State and local communities to administer and enforce such a
			 building code requirement;
				(3)the effectiveness
			 of such a building code requirement in reducing flood-related damage to
			 buildings and contents;
				(4)the impact of
			 such a building code requirement on the actuarial soundness of the National
			 Flood Insurance Program;
				(5)the effectiveness
			 of nationally recognized codes in allowing innovative materials and systems for
			 flood-resistant construction;
				(6)the feasibility
			 and effectiveness of providing an incentive in lower premium rates for flood
			 insurance coverage under such Act for structures meeting whichever of such
			 widely used and nationally recognized building codes or any applicable local
			 building codes provides greater protection from flood damage;
				(7)the impact of
			 such a building code requirement on rural communities with different building
			 code challenges than urban communities; and
				(8)the impact of a
			 such a building code requirement on Indian reservations.
				140.Study of
			 participation and affordability for certain policyholders
				(a)FEMA
			 StudyThe Administrator shall conduct a study of—
					(1)methods to
			 encourage and maintain participation in the National Flood Insurance
			 Program;
					(2)methods to
			 educate consumers about the National Flood Insurance Program and the flood risk
			 associated with their property;
					(3)methods for
			 establishing an affordability framework for the National Flood Insurance
			 Program, including methods to aid individuals to afford risk-based premiums
			 under the National Flood Insurance Program through targeted assistance rather
			 than generally subsidized rates, including means-tested vouchers; and
					(4)the implications
			 for the National Flood Insurance Program and the Federal budget of using each
			 such method.
					(b)National
			 Academy of Sciences Economic AnalysisTo inform the Administrator
			 in the conduct of the study under subsection (a), the National Academy of
			 Sciences, in consultation with the Comptroller General of the United States,
			 shall conduct and submit to the Administrator an economic analysis of the costs
			 and benefits to the Federal Government of a flood insurance program with full
			 risk-based premiums, combined with means-tested Federal assistance to aid
			 individuals who cannot afford coverage, through an insurance voucher program.
			 The analysis shall compare the costs of a program of risk-based rates and
			 means-tested assistance to the current system of subsidized flood insurance
			 rates and federally funded disaster relief for people without coverage.
				(c)ReportNot
			 later than 270 days after the date of enactment of this Act, the Administrator
			 shall submit to the Committee on Banking, Housing, and Urban Affairs of the
			 Senate and the Committee on Financial Services of the House of Representatives
			 a report that contains the results of the study and analysis under this
			 section.
				(d)FundingNotwithstanding
			 section 1310 of the National Flood Insurance Act of 1968 (42 U.S.C. 4017),
			 there shall be available to the Administrator from the National Flood Insurance
			 Fund, of amounts not otherwise obligated, not more than $750,000 to carry out
			 this section.
				141.Study and
			 report concerning the participation of Indian tribes and members of Indian
			 tribes in the National Flood Insurance Program
				(a)DefinitionIn
			 this section, the term Indian tribe has the meaning given that
			 term in section 4 of the Indian Self-Determination and Education Assistance Act
			 (25 U.S.C. 450b).
				(b)FindingsCongress
			 finds that participation by Indian tribes in the National Flood Insurance
			 Program is low. Only 45 of 565 Indian tribes participate in the National Flood
			 Insurance Program.
				(c)StudyThe
			 Comptroller General of the United States, in coordination and consultation with
			 Indian tribes and members of Indian tribes throughout the United States, shall
			 carry out a study that examines—
					(1)the factors
			 contributing to the current rates of participation by Indian tribes and members
			 of Indian tribes in the National Flood Insurance Program; and
					(2)methods of
			 encouraging participation by Indian tribes and members of Indian tribes in the
			 National Flood Insurance Program.
					(d)ReportNot
			 later than 6 months after the date of enactment of this Act, the Comptroller
			 General shall submit to Congress a report that—
					(1)contains the
			 results of the study carried out under subsection (c);
					(2)describes the
			 steps that the Administrator should take to increase awareness and encourage
			 participation by Indian tribes and members of Indian tribes in the National
			 Flood Insurance Program; and
					(3)identifies any
			 legislative changes that would encourage participation by Indian tribes and
			 members of Indian tribes in the National Flood Insurance Program.
					142.Technical
			 corrections
				(a)Flood Disaster
			 Protection Act of 1973The
			 Flood Disaster Protection Act of 1973 (42 U.S.C. 4002 et seq.) is
			 amended—
					(1)by striking
			 Director each place that term appears, except in section
			 102(f)(3) (42 U.S.C. 4012a(f)(3)), and inserting Administrator;
			 and
					(2)in section 201(b) (42 U.S.C. 4105(b)), by
			 striking Director’s and inserting
			 Administrator’s.
					(b)National Flood
			 Insurance Act of 1968The
			 National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.) is
			 amended—
					(1)by striking
			 Director each place that term appears and inserting
			 Administrator; and
					(2)in sections 1363 (42 U.S.C. 4104), by
			 striking Director’s each place that term appears and inserting
			 Administrator’s.
					(c)Federal Flood
			 Insurance Act of 1956Section
			 15(e) of the Federal Flood Insurance Act of 1956 (42 U.S.C. 2414(e)) is amended
			 by striking Director each place that term appears and inserting
			 Administrator.
				IICommission on
			 natural catastrophe risk management and insurance
			201.Short
			 titleThis title may be cited
			 as the Commission on Natural
			 Catastrophe Risk Management and Insurance Act of
			 2011.
			202.FindingsCongress finds that—
				(1)Hurricanes
			 Katrina, Rita, and Wilma, which struck the United States in 2005, caused, by
			 some estimates, in excess of $200,000,000,000 in total economic losses;
				(2)many
			 meteorologists predict that the United States is in a period of increased
			 hurricane activity;
				(3)the Federal
			 Government and State governments have provided billions of dollars to pay for
			 losses from natural catastrophes, including hurricanes, earthquakes, volcanic
			 eruptions, tsunamis, tornados, flooding, wildfires, droughts, and other natural
			 catastrophes;
				(4)many Americans
			 are finding it increasingly difficult to obtain and afford property and
			 casualty insurance coverage;
				(5)some insurers are
			 not renewing insurance policies, are excluding certain risks, such as wind
			 damage, and are increasing rates and deductibles in some markets;
				(6)the inability of
			 property and business owners in vulnerable areas to obtain and afford property
			 and casualty insurance coverage endangers the national economy and public
			 health and safety;
				(7)almost every
			 State in the United States is at risk of a natural catastrophe, including
			 hurricanes, earthquakes, volcanic eruptions, tsunamis, tornados, flooding,
			 wildfires, droughts, and other natural catastrophes;
				(8)building codes
			 and land use regulations play an indispensable role in managing catastrophe
			 risks, by preventing building in high risk areas and ensuring that appropriate
			 mitigation efforts are completed where building has taken place;
				(9)several proposals
			 have been introduced in Congress to address the affordability and availability
			 of natural catastrophe insurance across the United States, but there is no
			 consensus on what, if any, role the Federal Government should play; and
				(10)an efficient and
			 effective approach to assessing natural catastrophe risk management and
			 insurance is to establish a nonpartisan commission to study the management of
			 natural catastrophe risk, and to require such commission to timely report to
			 Congress on its findings.
				203.EstablishmentThere is established a nonpartisan
			 Commission on Natural Catastrophe Risk Management and Insurance (in this title
			 referred to as the Commission).
			204.Membership
				(a)AppointmentThe
			 Commission shall be composed of 16 members, of whom—
					(1)2 members shall
			 be appointed by the majority leader of the Senate;
					(2)2 members shall
			 be appointed by the minority leader of the Senate;
					(3)2 members shall
			 be appointed by the Speaker of the House of Representatives;
					(4)2 members shall
			 be appointed by the minority leader of the House of Representatives;
					(5)2 members shall
			 be appointed by the Chairman of the Committee on Banking, Housing, and Urban
			 Affairs of the Senate;
					(6)2 members shall
			 be appointed by the Ranking Member of the Committee on Banking, Housing, and
			 Urban Affairs of the Senate;
					(7)2 members shall
			 be appointed by the Chairman of the Committee on Financial Services of the
			 House of Representatives; and
					(8)2 members shall
			 be appointed by the Ranking Member of the Committee on Financial Services of
			 the House of Representatives.
					(b)Qualification
			 of members
					(1)In
			 generalMembers of the Commission shall be appointed under
			 subsection (a) from among persons who—
						(A)have expertise in
			 insurance, reinsurance, insurance regulation, policyholder concerns, emergency
			 management, risk management, public finance, financial markets, actuarial
			 analysis, flood mapping and planning, structural engineering, building
			 standards, land use planning, natural catastrophes, meteorology, seismology,
			 environmental issues, or other pertinent qualifications or experience;
			 and
						(B)are not officers
			 or employees of the United States Government or of any State or local
			 government.
						(2)DiversityIn
			 making appointments to the Commission—
						(A)every effort
			 shall be made to ensure that the members are representative of a broad cross
			 section of perspectives within the United States; and
						(B)each member of
			 Congress described in subsection (a) shall appoint not more than 1 person from
			 any single primary area of expertise described in paragraph (1)(A) of this
			 subsection.
						(c)Period of
			 appointment
					(1)In
			 generalEach member of the Commission shall be appointed for the
			 duration of the Commission.
					(2)VacanciesA
			 vacancy on the Commission shall not affect its powers, but shall be filled in
			 the same manner as the original appointment.
					(d)Quorum
					(1)MajorityA
			 majority of the members of the Commission shall constitute a quorum, but a
			 lesser number, as determined by the Commission, may hold hearings.
					(2)Approval
			 actionsAll recommendations and reports of the Commission
			 required by this title shall be approved only by a majority vote of all of the
			 members of the Commission.
					(e)ChairpersonThe
			 Commission shall, by majority vote of all of the members, select 1 member to
			 serve as the Chairperson of the Commission (in this title referred to as the
			 Chairperson).
				(f)MeetingsThe
			 Commission shall meet at the call of its Chairperson or a majority of the
			 members.
				205.Duties of the
			 commissionThe Commission
			 shall examine the risks posed to the United States by natural catastrophes, and
			 means for mitigating those risks and for paying for losses caused by natural
			 catastrophes, including assessing—
				(1)the condition of
			 the property and casualty insurance and reinsurance markets prior to and in the
			 aftermath of Hurricanes Katrina, Rita, and Wilma in 2005, and the 4 major
			 hurricanes that struck the United States in 2004;
				(2)the current
			 condition of, as well as the outlook for, the availability and affordability of
			 insurance in all regions of the country;
				(3)the current
			 ability of States, communities, and individuals to mitigate their natural
			 catastrophe risks, including the affordability and feasibility of such
			 activities;
				(4)the ongoing
			 exposure of the United States to natural catastrophes, including hurricanes,
			 earthquakes, volcanic eruptions, tsunamis, tornados, flooding, wildfires,
			 droughts, and other natural catastrophes;
				(5)the catastrophic
			 insurance and reinsurance markets and the relevant practices in providing
			 insurance protection to different sectors of the American population;
				(6)implementation of
			 a catastrophic insurance system that can resolve key obstacles currently
			 impeding broader implementation of catastrophic risk management and financing
			 with insurance;
				(7)the financial
			 feasibility and sustainability of a national, regional, or other pooling
			 mechanism designed to provide adequate insurance coverage and increased
			 underwriting capacity to insurers and reinsurers, including private-public
			 partnerships to increase insurance capacity in constrained markets;
				(8)methods to
			 promote public or private insurance policies to reduce losses caused by natural
			 catastrophes in the uninsured sectors of the American population;
				(9)approaches for
			 implementing a public or private insurance scheme for low-income communities,
			 in order to promote risk reduction and insurance coverage in such
			 communities;
				(10)the impact of
			 Federal and State laws, regulations, and policies (including rate regulation,
			 market access requirements, reinsurance regulations, accounting and tax
			 policies, State residual markets, and State catastrophe funds) on—
					(A)the affordability
			 and availability of catastrophe insurance;
					(B)the capacity of
			 the private insurance market to cover losses inflicted by natural
			 catastrophes;
					(C)the commercial
			 and residential development of high-risk areas; and
					(D)the costs of
			 natural catastrophes to Federal and State taxpayers;
					(11)the present and
			 long-term financial condition of State residual markets and catastrophe funds
			 in high-risk regions, including the likelihood of insolvency following a
			 natural catastrophe, the concentration of risks within such funds, the reliance
			 on post-event assessments and State funding, and the adequacy of rates;
				(12)the role that
			 innovation in financial services could play in improving the affordability and
			 availability of natural catastrophe insurance, specifically addressing measures
			 that would foster the development of financial products designed to cover
			 natural catastrophe risk, such as risk-linked securities;
				(13)the need for
			 strengthened land use regulations and building codes in States at high risk for
			 natural catastrophes, and methods to strengthen the risk assessment and
			 enforcement of structural mitigation and vulnerability reduction measures, such
			 as zoning and building code compliance;
				(14)the benefits and
			 costs of proposed Federal natural catastrophe insurance programs (including the
			 Federal Government’s provision of reinsurance to State catastrophe funds,
			 private insurers, or other entities), specifically addressing the costs to
			 taxpayers, tax equity considerations, and the record of other government
			 insurance programs (particularly with regard to charging actuarially sound
			 prices);
				(15)the ability of
			 the United States private insurance market—
					(A)to cover insured
			 losses caused by natural catastrophes, including an estimate of the maximum
			 amount of insured losses that could be sustained during a single year and the
			 probability of natural catastrophes occurring in a single year that would
			 inflict more insured losses than the United States insurance and reinsurance
			 markets could sustain; and
					(B)to recover after
			 covering substantial insured losses caused by natural catastrophes;
					(16)the impact that
			 demographic trends could have on the amount of insured losses inflicted by
			 future natural catastrophes;
				(17)the appropriate
			 role, if any, for the Federal Government in stabilizing the property and
			 casualty insurance and reinsurance markets; and
				(18)the role of the
			 Federal, State, and local governments in providing incentives for feasible risk
			 mitigation efforts.
				206.Report
				(a)In
			 generalNot later than 9 months after the date of the enactment
			 of this Act, the Commission shall submit to the Committee on Banking, Housing,
			 and Urban Affairs of the Senate and the Committee on Financial Services of the
			 House of Representatives a final report containing—
					(1)a detailed
			 statement of the findings and assessments conducted by the Commission pursuant
			 to section 205; and
					(2)any
			 recommendations for legislative, regulatory, administrative, or other actions
			 at the Federal, State, or local levels that the Commission considers
			 appropriate, in accordance with the requirements of section 205.
					(b)Extension of
			 timeThe Commission may request Congress to extend the period of
			 time for the submission of the report required under subsection (a) for an
			 additional 3 months.
				207.Powers of the
			 commission
				(a)Meetings;
			 hearingsThe Commission may hold such hearings, sit and act at
			 such times and places, take such testimony, and receive such evidence as the
			 Commission considers necessary to carry out the purposes of this title. Members
			 may attend meetings of the Commission and vote in person, via telephone
			 conference, or via video conference.
				(b)Authority of
			 members or agents of the commissionAny member or agent of the
			 Commission may, if authorized by a vote of the Commission, take any action
			 which the Commission is authorized to take by this title.
				(c)Obtaining
			 official data
					(1)AuthorityNotwithstanding
			 any provision of section 552a of title 5, United States Code, the Commission
			 may secure directly from any department or agency of the United States any
			 information necessary to enable the Commission to carry out this title.
					(2)ProcedureUpon
			 the request of the Chairperson, the head of such department or agency shall
			 furnish to the Commission the information requested.
					(d)Postal
			 servicesThe Commission may use the United States mails in the
			 same manner and under the same conditions as other departments and agencies of
			 the Federal Government.
				(e)Administrative
			 support servicesUpon the request of the Commission, the
			 Administrator of General Services shall provide to the Commission, on a
			 reimbursable basis, any administrative support services necessary for the
			 Commission to carry out its responsibilities under this title.
				(f)Acceptance of
			 giftsThe Commission may accept, hold, administer, and utilize
			 gifts, donations, and bequests of property, both real and personal, for the
			 purposes of aiding or facilitating the work of the Commission. The Commission
			 shall issue internal guidelines governing the receipt of donations of services
			 or property.
				(g)Volunteer
			 servicesNotwithstanding the provisions of section 1342 of title
			 31, United States Code, the Commission may accept and utilize the services of
			 volunteers serving without compensation. The Commission may reimburse such
			 volunteers for local travel and office supplies, and for other travel expenses,
			 including per diem in lieu of subsistence, as authorized by section 5703 of
			 title 5, United States Code.
				(h)Federal
			 property and administrative services Act of 1949Subject to the
			 Federal Property and Administrative Services Act of 1949, the Commission may
			 enter into contracts with Federal and State agencies, private firms,
			 institutions, and individuals for the conduct of activities necessary to the
			 discharge of its duties and responsibilities.
				(i)Limitation on
			 contractsA contract or other
			 legal agreement entered into by the Commission may not extend beyond the date
			 of the termination of the Commission.
				208.Commission
			 personnel matters
				(a)Travel
			 expensesThe members of the Commission shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for
			 employees of agencies under subchapter I of chapter 57 of title 5, United
			 States Code, while away from their homes or regular places of business in the
			 performance of services for the Commission.
				(b)SubcommitteesThe
			 Commission may establish subcommittees and appoint members of the Commission to
			 such subcommittees as the Commission considers appropriate.
				(c)StaffSubject
			 to such policies as the Commission may prescribe, the Chairperson may appoint
			 and fix the pay of such additional personnel as the Chairperson considers
			 appropriate to carry out the duties of the Commission. The Commission shall
			 confirm the appointment of the executive director by majority vote of all of
			 the members of the Commission.
				(d)Applicability
			 of certain civil service lawsStaff of the Commission may
			 be—
					(1)appointed without
			 regard to the provisions of title 5, United States Code, governing appointments
			 in the competitive service; and
					(2)paid without
			 regard to the provisions of chapter 51 and subchapter III of chapter 53 of that
			 title relating to classification and General Schedule pay rates, except that an
			 individual so appointed may not receive pay in excess of the annual rate of
			 basic pay prescribed for GS–15 of the General Schedule under section 5332 of
			 that title.
					(e)Experts and
			 consultantsIn carrying out its objectives, the Commission may
			 procure temporary and intermittent services of consultants and experts under
			 section 3109(b) of title 5, United States Code, at rates for individuals which
			 do not exceed the daily equivalent of the annual rate of basic pay prescribed
			 for GS–15 of the General Schedule under section 5332 of that title.
				(f)Detail of
			 government employeesUpon request of the Chairperson, any Federal
			 Government employee may be detailed to the Commission to assist in carrying out
			 the duties of the Commission—
					(1)on a reimbursable
			 basis; and
					(2)such detail shall
			 be without interruption or loss of civil service status or privilege.
					209.TerminationThe Commission shall terminate 90 days after
			 the date on which the Commission submits its report under section 206.
			210.Authorization
			 of appropriationsThere are
			 authorized to be appropriated to the Commission, such sums as may be necessary
			 to carry out this title, to remain available until expended.
			
	
		December 5, 2011
		Read twice and placed on the calendar
	
